Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 1 of 248 PageID 1575




                                                                  P-APP000584
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 2 of 248 PageID 1576




                                                                  P-APP000585
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 3 of 248 PageID 1577




                                                                  P-APP000586
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 4 of 248 PageID 1578




                                                                  P-APP000587
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 5 of 248 PageID 1579




                                                                  P-APP000588
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 6 of 248 PageID 1580




                                                                  P-APP000589
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 7 of 248 PageID 1581




                                                                  P-APP000590
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 8 of 248 PageID 1582




                                                                  P-APP000591
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 9 of 248 PageID 1583




                                                                  P-APP000592
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 10 of 248 PageID 1584




                                                                   P-APP000593
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 11 of 248 PageID 1585




                                                                   P-APP000594
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 12 of 248 PageID 1586




                                                                   P-APP000595
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 13 of 248 PageID 1587




                                                                   P-APP000596
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 14 of 248 PageID 1588




                                                                   P-APP000597
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 15 of 248 PageID 1589




                                                                   P-APP000598
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 16 of 248 PageID 1590




                                                                   P-APP000599
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 17 of 248 PageID 1591




                                                                   P-APP000600
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 18 of 248 PageID 1592




                                                                   P-APP000601
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 19 of 248 PageID 1593




                                                                   P-APP000602
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 20 of 248 PageID 1594




                                                                   P-APP000603
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 21 of 248 PageID 1595




                                                                   P-APP000604
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 22 of 248 PageID 1596




                                                                   P-APP000605
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 23 of 248 PageID 1597




                                                                   P-APP000606
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 24 of 248 PageID 1598




                            True Crime Buzz


     SERIAL KILLERS           MOVIES & TV            MISSING PERSONS    CRIME PODCASTS




     MAY 31, 2019, 6:19 PM ET

     Crime TV


     What Is 'Wilding' And What Does It Have To Do With The
     Central Park 5?
     Debate around what the phrase "wilding" meant — and if it ever referred to anything
     at all — con nues to this day.
     BY ERIC SHOREY




    DIGITAL SERIES
    HIP HOP BEEFS: Clout, Crime, and Internet Fame




https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                   1/12
                                                                                                 P-APP000607
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 25 of 248 PageID 1599

     The controversy surrounding the so-called Central Park 5, a group of teenagers
     wrongfully accused of a acking and raping a woman on April 19 of 1989, has
     sparked endless discussion on the topics of race, policing, and criminal jus ce in
     America. Despite their exonera ons and thorough DNA tes ng which has iden ﬁed
     the actual perpetrator, the facts of the case remain disputed to this day. How this
     group of innocent kids were blamed for the crime is precisely the ques on behind Ava
     Duvarney's latest series, "When They See Us," which recently debuted on Ne lix.


     One of the most bizarre elements of the original concep on of the crime was the
     accusa on that some teens who assaulted several people the same night Trisha Meili
     was raped were "wilding" — but what exactly "wilding" is or was remains somewhat
     unclear to this day.




     According to a New York Times ar cle published two days a er the a ack on Meili, at
     least 9 individuals were vic ms of a group of "32 schoolboys" who "terrorized" the
     Central Park area without a mo ve. The squad, which had split into smaller sub-groups
     a er spo ng police cars, physically assaulted several uniden ﬁed individuals and
     threw rocks at passing cars. Because the cabal of kids weren't on drugs, didn't rob
     anyone of their belongings, and were apparently not mo vated by hatred, police
     believed they were par cipa ng in a pas me called "wilding."




https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                   2/12
                                                                                                 P-APP000608
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 26 of 248 PageID 1600




     Kevin Richardson, Antron Mccray, Raymond Santana Jr., Korey Wise, and Yusef Salaam a end the World Premiere of Ne lix's "When
     They See Us" at the Apollo Theater on May 20, 2019 in New York City. Photo: Dimitrios Kambouris/Ge y Images



     ''It's not a term that we in the police had heard before,'' said Chief of Detec ves
     Robert Colangelo at the me, no ng that the police were unaware of any similar
     incidents in the park recently. ''They just said, 'We were going wilding.' In my mind at
     this point, it implies that they were going to go raise hell.''


     ''It's very diﬃcult to explain,'' Colangelo con nued. ''I think they were a group of kids
     who lived rela vely close together, who hung out together, and I think on Wednesday
     night they said, 'Let's raise a li le hell, go into the park and assault and harass joggers
     and bicyclists.'"


     Reports have since indicated that the NYPD had actually misunderstood the suspects.
     A 2002 report from The Na onal Review indicates that oﬃcers had overheard the
     teenagers singing the lyrics to Tone Loc's popular track, "Wild Thing" while they were
     in holding cells but couldn't understand the context, thus spawning the neologism.
https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                                3/12
                                                                                                           P-APP000609
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 27 of 248 PageID 1601

     A diﬀerent account of the word suggests that it had actually been in use long before
     the Central Park 5 incident. In her book, "The Central Park Five," writer Sarah Burns
     states that "wilding" had previously been used as “street slang for ac ng crazy,
     although it didn’t necessarily have violent connota ons.”


     Poli cal analysts have since scru nized the way the phrase was used to stoke racial
     fears about black and hispanic youths and may have played a factor in the trial of the
     ﬁve 14- to 16-year-old children accused or raping Meili.


     "The cultural panic engendered by wilding measurably contributed to the verdicts,"
     writes Stephen Mexal, an English professor at California State University, in an ar cle
      tled “The Roots of ‘Wildin’: Black Literary Naturalism, the Language of Wilderness,
     and Hip Hop in the Central Park Jogger Rape."


     "The Central Park Jogger rape began as a horriﬁc crime but became a mul valent
     spectacle in part because of an interpre ve failure on the part of the broader public:
     an inability to read the word wilding cri cally, as a part of an ironic discourse
     interroga ng the primacy of white civiliza on," says Mexal.


     "Wilding" has certainly since become a common colloquialism for ac ng crazy or
     excited in a playful manner, as per Nick Cannon’s former MTV series "Wild N Out,"
     postulates Mexal.


     “I suspect the word ‘wilding’ made many people remember about actual wilderness,
     violent and uncontrollable,” Mexal added, according to Grist, an independent news
     outlet. “Now, every right-thinking person knows that a 14-year old boy from New
     York is not a wild ger. But for seemingly an en re city and maybe an en re country,
     that simple fact suddenly became very hard to remember one night in 1989.”


     The fear of "wilding" has since been compared to the moral panic around fabled youth
     trends like the so-called "knockout game," a supposed fad in 2013 which urban youths
     allegedly challenged each other to punch out strangers.


https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                   4/12
                                                                                                 P-APP000610
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 28 of 248 PageID 1602

     "You could ﬁnd instances that ﬁt either descrip on, but in a country with tens of
     millions of teenagers, where you could ﬁnd examples of almost any behavior, you
     need more than a few anecdotes to prove a trend," wrote poli cal analyst Jamelle
     Bouie for The Daily Beast. "But the ques on isn’t whether these random assaults
     happen. Of course they do. The ques on is whether this is a new dimension of urban
     crime, or a new name for an old phenomenon. Most of the evidence points to the
     la er."


     "Race is an obvious element in all of this," Bouie con nues. "In almost every report,
     the assailants are described as young black men, and many of the vic ms have been
     white. It’s hard not to see the sensa onalized coverage of 'knockout'—and before
     that, 'wilding'—as a reﬂec on of our na onal fear of young black men. Indeed, in the
     more sinister corners of the Internet, you can ﬁnd people who argue that these
     incidents are the opening shots in a 'race war' by 'feral black youth.'"


     Death and Taxes analyst Robyn Pennacchia went as far as describing both "wilding"
     and the "knockout game" as media fabrica ons.


     "There was no such real trend as 'wilding,'" Pennacchia wrote in Business Insider. "It
     was all made up-but easily accepted by a society condi oned to see young black men
     as criminals rather than people."


     ALL POSTS ABOUT
     Central Park 5
     Crime TV



     RELATED STORIES




https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                   5/12
                                                                                                 P-APP000611
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 29 of 248 PageID 1603




     How Donald Trump Is Connected To The Central                        Where Is Trisha Meili, The Central Park Jogger, Now?
     Park Five




     Get all your true crime news from Oxygen. Coverage of the latest true crime stories
     and famous cases explained, as well as the best TV shows, movies and podcasts in the
     genre. And don't miss our own podcast, Mar nis & Murder!



     YOU MAY ALSO LIKE...




        We Finally Know What Happened to Brandi From 'Storage           This Sneaky Clue Has Fans Convinced of a Big Taylor
        Wars'                                                           Swift Collab
        LOOPER.COM                                                      PAGESIX.COM




https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                           6/12
                                                                                                           P-APP000612
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 30 of 248 PageID 1604




        Celebrities Who Still Have Never Been Found After Going             Charlize Theron Shares Rare Photo of Her Transgender
        Missing                                                             Daughter
        GRUNGE.COM                                                          BRAVOTV.COM




     LATEST IN TRUE CRIME BUZZ




                                                                        CrimeCon @ Home Brings A Free 'True Crime Party' To
                                                                        Your Living Room
                                                                        18 hours ago




https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                              7/12
                                                                                                              P-APP000613
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 31 of 248 PageID 1605




                                                                        New Podcast Inves gates Woody Harrelson's Hitman Dad
                                                                        2 days ago




                                                                        Pranksters Trick Carole Baskin With Fake Fallon Interview
                                                                        2 days ago




                                                                        Nicolas Cage To Play Joe Exo c In New Television Series
                                                                        3 days ago




                                                                        'I'll Be Gone In The Dark' Show Follows Golden State Killer
                                                                        Hunt
                                                                        3 days ago




https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                                 8/12
                                                                                                             P-APP000614
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 32 of 248 PageID 1606




                                                                        See All Posts




              EDITOR'S PICKS




                                                                             BLOG

                                                                             8 Deadly Mother's Day-Themed True Crime Shows




                                                                             BLOG

                                                                             How Was New York's Zodiac Killer Caught?




                                                                             BLOG

                                                                             North Carolina Mom Kills Stepson, Husband Decades
                                                                             Apart




https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                            9/12
                                                                                                               P-APP000615
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 33 of 248 PageID 1607




                                                                        BLOG

                                                                        Kansas Cult Leader Guilty Of Rape, Murder, Fraud




                                                                        BLOG

                                                                        Inves gator Talks ‘Gruesome’ 'Hollywood Ripper' Murder




        WAYS TO
        WATCH
        Download the Oxygen app:




        iPhone

        Android

        Apple TV

https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                            10/12
                                                                                                           P-APP000616
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 34 of 248 PageID 1608

        Roku

        Amazon Fire TV


        Buy episodes:




        ABOUT
        OXYGEN
        FAQ

        Privacy Policy

        Do Not Sell My Personal Information

        Terms of Service

        Closed Captioning

        HTML Sitemap

        Oxygen Apps & Support




        GET
        INVOLVED
        Join Viewer's Voice


https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                   11/12
                                                                                                 P-APP000617
5/8/2020Case    2:20-cv-00180-JLB-MRM Document      46-3
                                       The Central Park 5: WhatFiled    07/01/20
                                                                Is 'Wilding'?           Page
                                                                              | True Crime Buzz 35 of 248 PageID 1609

        Contact Us

        Oxygen Careers

        Corporate Info

              AdChoices




        STAY
        CONNECTED



                       ©2020 Oxygen Media LLC. A Division of NBCUniversal




https://www.oxygen.com/martinis-murder/what-is-wilding-central-park-5                                                   12/12
                                                                                                 P-APP000618
      Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 36 of 248 PageID 1610




Jogger's Attackers Terrorized at
Least 9 in 2 Hours
By David E. Pitt

April 22, 1989




                                                                                See the article in its original context from
                                                                             April 22, 1989, Section 1, Page 1 Buy Reprints


                                                                                          VIEW ON TIMESMACHINE



                                                                                 TimesMachine is an exclusive beneﬁt for home
                                                                                       delivery and digital subscribers.




About the Archive
This is a digitized version of an article from The Times’s print archive, before the start of online publication in
1996. To preserve these articles as they originally appeared, The Times does not alter, edit or update them.

Occasionally the digitization process introduces transcription errors or other problems. Please send reports of
such problems to archive_feedback@nytimes.com.



The youths who raped and savagely beat a young investment banker as she jogged in Central Park
Wednesday night were part of a loosely organized gang of 32 schoolboys whose random, motiveless
assaults terrorized at least eight other people over nearly two hours, senior police investigators said
yesterday.

Chief of Detectives Robert Colangelo, who said the attacks appeared unrelated to money, race, drugs or
alcohol, said that some of the 20 youths brought in for questioning had told investigators that the crime
spree was the product of a pastime called ''wilding.''




                                                                                                  P-APP000619
    Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 37 of 248 PageID 1611
''It's not a term that we in the police had heard before,'' the chief said, noting that the police were
unaware of any similar incidents in the park recently. ''They just said, 'We were going wilding.' In my
mind at this point, it implies that they were going to go raise hell.''

From shortly after 8:30 P.M. until sometime after 10, the youths, mostly 14- and 15-year-olds, who broke
up into smaller bands, also harassed one man; attacked another, knocking him to the ground; set upon
a 52-year-old jogger, punching him; tried to assault another male jogger, in his 30's, who outran them;
threw rocks at a couple riding a tandem bicycle, who ﬂed, and attacked two other joggers, one a man in
his 40's who was struck with a metal pipe and seriously injured. Police said they believed the same
metal pipe, wrapped with tape, was later used in the assault on the investment banker.

Seven youths were charged as adults yesterday with rape, assault and attempted murder in the attack
on the 28-year-old Salomon Brothers banker, who detectives said had been beaten with ﬁsts, a rock and
the pipe. Chief Colangelo said that the police had obtained statements indicating that the woman had
been set upon by 12 youths. He said the police hoped other arrests would follow.

The young woman, who doctors said had lost three-quarters of the blood in her body by the time she
was found, remained on the critical list at Metropolitan Hospital yesterday, although surgeons said she
had shown slight neurological improvement and was regaining certain reﬂexes. Dr. Robert S. Kurtz,
assistant chief of surgery at Metropolitan Hospital, said that these were ''very good signs,'' but that her
chances of survival would not be clear for three or four days.

The woman suffered multiple skull fractures, severe head bruises, facial injuries, swelling of the brain
and multiple cuts and bruises on the arms, legs and the chest.

The woman, who was attacked in the park near the 102d Street Transverse sometime after 10 P.M., was
apparently dragged 200 feet into a wooded area, where she was raped by at least 4 of the 12 boys, Chief
Colangelo said. The victim was identiﬁed about noon Thursday by co-workers who heard news reports
and went to the police on a hunch that they knew the victim.

Three of the youths charged in the attack on the investment banker were also charged in the attack on
the male jogger in his 40's. Two other youths, one 13 and one 14, were charged in the attack on the man.

The male jogger, who was taken to St. Luke's-Roosevelt Hospital Center with head injuries, was beaten
on the park bridle path near West 96th Street. The police said he did not want his name released.

Although the police released the young woman's name, The New York Times does not ordinarily
identify rape victims without their permission. Because of her condition, the woman has not been able
to speak. No Criminal Records

All nine of the arrested youths, whom the police were required to question in the presence of their
parents, could receive prison terms of three and a half to nine years on each felony count if found guilty.
A 10th youth was being questioned last night.

The full dimensions of the episode in the northern reaches of the park, under a full moon on a mild
spring night, did not become apparent to detectives until hours after the ﬁrst assault, when the 32
youths harassed a man at 110th Street and Central Park West, the police said.



                                                                                     P-APP000620
    Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 38 of 248 PageID 1612
Chief Colangelo said that none of the youths questioned had criminal records and that ''we don't see
any drug use here.''

''It's very difﬁcult to explain,'' the chief said. ''I think they were a group of kids who lived relatively
close together, who hung out together, and I think on Wednesday night they said, 'Let's raise a little hell,
go into the park and assault and harass joggers and bicyclists.' '' Split Into Smaller Bands

Chief Colangelo said that because the group of 32 youths had split up into smaller bands - apparently
after seeing an approaching police radio car -it was unclear who in each of the smaller groups was
responsible for the six other assaults. For that reason, the authorities said, detectives are still reviewing
statements from eyewitnesses, sifting through physical evidence and awaiting forensic reports.

The seven youths charged in the attack on the investment banker, all from upper Manhattan, were
identiﬁed as Raymond Santana, 14, of 115 East 119th Street, a student at Junior High School 117; Kevin
Richardson, 14, of 1309 Fifth Avenue, a student at Jackie Robinson High School; Steve Lopez, 15, of 1309
Fifth Avenue, a student at Northview Technical; Antron McCray, 15, of 40-44 West 111th Street, a
student at Career Academy Junior High School; Yusef Salaam, 15, of 1309 Fifth Avenue, a student at
Rice High School; Kharey Wise, 16, also of 1309 Fifth Avenue, a student at Stevenson High School, and
Clarence Thomas, 14, of 21 West 112th Street, a student at the Creative Learning Community.

The three also charged in the assault on the male jogger were the Santana, Lopez and Richardson
youths. The names of the 13-year-old and the 14-year-old also charged in that assault were not released.

All nine arrested remained in custody awaiting arraignment.

The police normally withhold the names of minors who are accused of crimes, but ofﬁcials said they
made public the names of the youths charged in the attack on the woman because of the seriousness of
the incident. Met at 8:30 P.M. Investigators said preparations for the crime spree apparently began
about 8:30 P.M. Wednesday, when 17 youths gathered outside the Taft Houses project at 117th Street and
Madison Avenue.

''This is a prearranged meeting,'' Deputy Police Commissioner Alice T. McGillion said. ''We think this is
the group that decides they're going to go out 'wilding.' But as they're walking south down the street,
they run into another group of 15 kids at Fifth Avenue and 110th Street. That, as far as we know, was not
prearranged.''

Three of the youths charged in the attack on the investment banker, along with the 13- and 14-year-olds
charged in the attack on the male jogger, were apprehended by a police anti-crime unit as they were
leaving the park at 100th Street and Central Park West at about 10:40 Wednesday night. Several
hundred yards away, at 1:30 A.M., the investment banker was found, unconscious and bleeding, by two
passers-by.

At the time the ﬁve youths were apprehended, Commissioner McGillion said, patrol ofﬁcers at the
Central Park Precinct had received two telephone calls from the couple on a tandem bicycle about a
roving gang of youths in the park, and had sent radio cars to 110th Street and the East Drive to look for
them. But the youths had disappeared by the time ofﬁcers arrived, the police said. The second call from
the same couple had sent cars and anti-crime units rushing to 98th Street and the East Drive, but again,
ofﬁcers found nothing.


                                                                                      P-APP000621
       Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 39 of 248 PageID 1613
The precinct had also taken a report from the 52-year-old jogger, who went to the station house at 9:10
P.M. and said that he had been punched by some youths near the West Drive and 102d Street. No
Evidence of a Leader

But it was not until the investment banker was found that ofﬁcials began to realize the gravity and
extent of the crime spree.

''I don't think that they had in mind to go into the park and rape someone,'' Chief Colangelo said, adding
that the police had uncovered no evidence of a leader or leaders in the groups.

''We believe that there may have been other incidents in the park that night,'' Chief Colangelo said,
adding that the police had established a 24-hour hotline for victims or witnesses to call. The chief said
the police would respect the wishes of those wanting to remain anonymous. The number is (212) 598-
0071.

''It took some time to realize that all the incidents were connected,'' the chief said. ''Some time had
elapsed from the ﬁrst incident to the last. And remember, this was nighttime, the park has a lot of dark,
secluded areas - and some of the statements we have indicate that the youths were lying undercover,
waiting for a victim.

''I'm not sure we have all the answers now. It's been a slow process to try to put all the pieces together.''

Chief Colangelo added that legal restrictions on the police in questioning minors had compounded the
investigators' burdens. Those less than 16 years old who are taken into custody must be questioned
only in specially designated rooms, and their parents must be present.

Asked how the arrested youths had acted after their arrest, the chief declined to offer details. ''Some of
them feel the seriousness of the cases,'' he said, ''and some of them not so seriously.''
A version of this article appears in print on April 22, 1989, Section 1, Page 1 of the National edition with the headline: Jogger's Attackers Terrorized at Least 9 in 2
Hours




                                                                  THANK YOU FOR YOUR SUPPORT




                        As a subscriber, you make it possible for us to tell stories that matter.

        Help more readers discover our journalism - give a subscription to The Times as a gift.


                                                    Subscribers can purchase gifts at a 50% discount.


                                                                           Give The Times



                                                                                                                                        P-APP000622
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 40 of 248 PageID 1614




                                                                   P-APP000623
5/8/2020Case    2:20-cv-00180-JLB-MRM'When
                                        Document        46-3a Case's
                                           They See Us' Shows  Filed   07/01/20
                                                                     Impact              Page
                                                                            on U.S. Policy        41 of 248 PageID 1615
                                                                                           - The Atlantic




           CULTUR E
           How the ‘Central Park Five’ Changed the History
           of American Law
           Ava DuVernay’s miniseries shows why the hysteria surrounding the 1989 case
           caused more children to stand trial as adults than at any other time in U.S. history.
           E LI Z ABE T H HI NT ON JUNE 2 , 2 0 1 9




           When They See Us is primarily focused on the racist logic of the policing, court, and prison systems that cost the ive
           defendants their childhood. (ATSUSHI NISHIJIMA / NETFLIX)



           Coverage of violent crime is a staple of American news, yet only a handful of
           stories capture the attention of the nation. Even fewer go on to inform the
           trajectory of American legal proceedings. e acclaimed lmmaker Ava DuVernay
           tackles one of the most signi cant criminal cases of the 1990s with her miniseries
           When ey See Us, which premiered on Net ix on May 31. In four episodes,
           DuVernay provides the most complete account of the impact of the “Central Park
           Jogger” case on the lives of the defendants and their families.

           On April 19, 1989, police found the body of a 28-year-old white woman in New
           York’s Central Park. She was covered in blood and nearly dead after a brutal sexual

https://www.theatlantic.com/entertainment/archive/2019/06/when-they-see-us-shows-cases-impact-us-policy/590779/                     1/8
                                                                                                                   P-APP000624
5/8/2020Case    2:20-cv-00180-JLB-MRM'When
                                        Document        46-3a Case's
                                           They See Us' Shows  Filed   07/01/20
                                                                     Impact              Page
                                                                            on U.S. Policy        42 of 248 PageID 1616
                                                                                           - The Atlantic

           assault. Trisha Meili, the injured party, was not the only victim of the night’s
           horri c events. So, too, were Raymond Santana, Kevin Richardson, Korey Wise,
           Yusef Salaam, and Antron McCray—the kids, ages 14, 15, and 16, who were
           wrongfully convicted of her attack. Despite no DNA evidence, ngerprints, blood,
           or semen linking any of the black and brown boys to the crime, all ve defendants
           grew up in prison, each one spending between six and 13 years behind bars.

           When ey See Us is primarily focused on the racist logic of the policing, court, and
           prison systems that cost the ve defendants their childhood. e series also
           profoundly illuminates some inherent problems in American criminal justice from
           a range of perspectives. Viewers get an intimate glimpse of mothers, fathers, and
           siblings ghting for the freedom of their loved ones; law-enforcement authorities
           classifying these same boys as “animals”; and protesters on both sides holding signs,
           declaring ’      or     
                   ..

           Ultimately, the hysteria surrounding the Central Park Jogger case gave rise to new
           language about black-youth crime, and to new laws that caused more children to
           stand trial as adults than at any other time in American history. When ey See Us
           gets the audience closer to understanding why juvenile and adult prison
           populations exploded through the 1990s, and how the United States became home
           to the largest incarceration system in the world.




https://www.theatlantic.com/entertainment/archive/2019/06/when-they-see-us-shows-cases-impact-us-policy/590779/                 2/8
                                                                                                                  P-APP000625
5/8/2020Case    2:20-cv-00180-JLB-MRM'When
                                        Document        46-3a Case's
                                           They See Us' Shows  Filed   07/01/20
                                                                     Impact              Page
                                                                            on U.S. Policy        43 of 248 PageID 1617
                                                                                           - The Atlantic




           A courtroom scene from When They See Us (Atsushi Nishijima / Net lix)


           e series begins on the morning of April 19, introducing viewers to the ve
           teenagers as they navigated an ordinary day in their Harlem neighborhood.
           McCray (played by Caleel Harris), a rising Little League star, discussed the Yankees
           with his father (Michael K. Williams). Richardson (Asante Blackk), a trumpet
           player, anticipated being named rst chair as he walked home from school with his
           older sister. Meanwhile, Santana (Marquis Rodriguez) and Wise (Jharrel Jerome)
           seemed primarily occupied with impressing girls, as Salaam (Ethan Herisse)
           avoided a bully. By nighttime, the boys had entered Central Park together, along
           with 25 to 35 others—some of whom began throwing rocks at cars, harassing
           passersby, and beating up homeless people. When the police arrived, the crowd
           scattered. e oﬃcers managed to catch ve boys during the chase, including
           Richardson and Santana, who were taken to the Central Park station for
           questioning.

           Initially, the police prepared to charge the kids with unlawful assembly and refer
           them to the children’s court system. But New York District Attorney Linda
           Fairstein (Felicity Huﬀman) and investigators quickly concluded that the boys
           instead were Meili’s attackers and built a case around them, rather than conducting
           a full investigation. “Every young black male who was in the park last night is a
           suspect in the rape of that woman who is ghting for her life,” Huﬀman’s Fairstein
           says to NYPD oﬃcers. She called for the deployment of an “army of blue up on
           Harlem” and encouraged police to “stop every little thug you see.”

           e police, investigators, and the press dubbed the boys’ actions in the park that
           night “wilding.” Two days after the remaining three suspects had been arrested, the
           New York Post portrayed “wilding” as “packs of bloodthirsty teens from the
           tenements, bursting with boredom and rage, roam[ing] the streets getting kicks
           from an evening of ultra-violence.” Soon the term became part of the national
           discourse, with the newscaster Tom Brokaw describing “wilding” as “rampaging in
           wolf packs and attacking people just for the fun of it” on NBC Nightly News. Peter
           Jennings of ABC named it “terror,” plain and simple.

           e concept of “wilding” and the racist assumptions behind it made it seem
           plausible to law-enforcement authorities and the public that black and brown boys’

https://www.theatlantic.com/entertainment/archive/2019/06/when-they-see-us-shows-cases-impact-us-policy/590779/                 3/8
                                                                                                                  P-APP000626
5/8/2020Case    2:20-cv-00180-JLB-MRM'When
                                        Document        46-3a Case's
                                           They See Us' Shows  Filed   07/01/20
                                                                     Impact              Page
                                                                            on U.S. Policy        44 of 248 PageID 1618
                                                                                           - The Atlantic

           mischief could easily turn into violent rape. In When ey See Us, viewers hear
           excerpts from the New York Post columnist Pete Hamill’s April 23 account. “ey
           were coming downtown from a world of crack, welfare, guns, knives, indiﬀerence,
           and ignorance,” Hamill wrote, “and driven by a collective fury, brimming with the
           rippling energies of youth … they had only one goal: to smash, hurt, rob, stomp,
           rape.” For Hamill, “wilding” was an expression of class and racial hatred. “e
           enemies were rich. e enemies were white.” e implication was that “wilding”
           would destroy aﬄuent, white New York if young black and brown boys and men
           were not severely punished. DuVernay reminds her audience that Donald Trump
           purchased $85,000 ads in New York City newspapers that screamed “BRING
           BACK THE DEATH PENALTY. BRING BACK OUR POLICE!”

           [ Read: Ava DuVernay does true crime diﬀerently in ‘When ey See Us’ ]

           Five years later, the animalistic premise of “wilding” that When ey See Us so
           vividly illuminates received academic treatment. In his de nitive 1995 Weekly
           Standard essay, “e Coming of the Super-Predators,” John DiLulio Jr.—then a
           politics and public-policy professor at Princeton—predicted that immediate
           demographic shifts would “unleash an army of young male predatory street
           criminals.” ese chie y black and brown youths were, according to DiLulio, “so
           impulsive, so remorseless, that [they] can kill, rape, maim, without giving it a
           second thought.” Politicians and the media seized on the “super-predator” idea, just
           as they had done with “wilding.” ree months after the release of DiLulio’s article,
           then– rst lady Hillary Clinton famously called for authorities to bring “the kinds
           of kids who are called ‘super-predators,’ no conscience, no empathy … to heel.”

           Amid the “super-predator” frenzy, nearly every state passed laws that made it easier
           to punish children as young as 13 as adults and, in some cases, sentence them to life
           without the possibility of parole. In 1998 alone, roughly 200,000 youths were put
           through the adult court system, and the majority of them were black. Sixteen-year-
           old Korey Wise was the only Central Park Five defendant to be tried as an adult,
           and the fourth episode of When ey See Us is mainly told from his perspective.
           With an exceptional performance by Jharrel Jerome—who plays Wise both as a
           boy and as an adult, and imbues the role with empathy—the episode exposes the
           horrors children experience when they are locked up with adults. In one scene, for
           instance, a Rikers Island guard helps two prisoners orchestrate a violent attack


https://www.theatlantic.com/entertainment/archive/2019/06/when-they-see-us-shows-cases-impact-us-policy/590779/                 4/8
                                                                                                                  P-APP000627
5/8/2020Case    2:20-cv-00180-JLB-MRM'When
                                        Document        46-3a Case's
                                           They See Us' Shows  Filed   07/01/20
                                                                     Impact              Page
                                                                            on U.S. Policy        45 of 248 PageID 1619
                                                                                           - The Atlantic

           against Wise. e teen then chooses to enter solitary con nement for his own
           protection.

           ese practices went even further in the mid-1990s. ough Trump’s 1989 call for
           the execution of the Central Park Five went unful lled, between the release of “e
           Coming of the Super-Predators” in 1995 and the Supreme Court’s Roper v.
           Simmons decision, which outlawed the death penalty for juveniles in 2005, 62
           percent of the children placed on death row across the U.S. were black or Latino.

           But by the late 1990s, it became clear that DiLulio’s “super-predators” were not, in
           fact, coming for blood. Youth violence had declined—not drastically increased—
           and a number of prominent criminologists discredited DiLulio’s data. He
           apologized in 2001 for “any unintended consequences.” A year later, after DNA
           evidence linked a serial rapist and murderer named Matias Reyes to Meili’s attack,
           the New York Supreme Court vacated the Central Park Five’s convictions. And in
           2014, the court settled a civil case with the ve men for $41 million. Nonetheless,
           the “super-predator” myth irrevocably altered the lives of McCray, Richardson,
           Salaam, Santana, Wise, and tens of thousands of youths and their families, with the
           proliferation of misguided state and federal policies.

           Super-predator may now be seen as a dirty word (and indeed came to haunt Clinton
           during her 2016 presidential-election bid), but the “wilding” concept that emerged
           during the Central Park Jogger case is alive and well. e most recent usage came
           almost 30 years to the day of Meili’s rape, on April 17, 2019, after a reported 500
           black youths in Chicago descended on Millennium Park, allegedly stealing from
           and harassing tourists. e local news described their actions as “wilding.” An
           oﬃcial blamed “soft on crime” policies, warning of more “wilding” to come. As
           DuVernay’s strongest work to date, When ey See Us should inspire people to
           recognize that crime-control policies and the racist ideas behind them must change.
           Otherwise, the history of the Central Park Five is likely to repeat itself.


           We want to hear what you think about this article. Submit a letter to the editor or
           write to letters@theatlantic.com.




https://www.theatlantic.com/entertainment/archive/2019/06/when-they-see-us-shows-cases-impact-us-policy/590779/                 5/8
                                                                                                                  P-APP000628
5/8/2020Case    2:20-cv-00180-JLB-MRM'When
                                        Document        46-3a Case's
                                           They See Us' Shows  Filed   07/01/20
                                                                     Impact              Page
                                                                            on U.S. Policy        46 of 248 PageID 1620
                                                                                           - The Atlantic




https://www.theatlantic.com/entertainment/archive/2019/06/when-they-see-us-shows-cases-impact-us-policy/590779/                 6/8
                                                                                                                  P-APP000629
5/8/2020Case    2:20-cv-00180-JLB-MRM'When
                                        Document        46-3a Case's
                                           They See Us' Shows  Filed   07/01/20
                                                                     Impact              Page
                                                                            on U.S. Policy        47 of 248 PageID 1621
                                                                                           - The Atlantic




https://www.theatlantic.com/entertainment/archive/2019/06/when-they-see-us-shows-cases-impact-us-policy/590779/                 7/8
                                                                                                                  P-APP000630
5/8/2020Case    2:20-cv-00180-JLB-MRM'When
                                        Document        46-3a Case's
                                           They See Us' Shows  Filed   07/01/20
                                                                     Impact              Page
                                                                            on U.S. Policy        48 of 248 PageID 1622
                                                                                           - The Atlantic




https://www.theatlantic.com/entertainment/archive/2019/06/when-they-see-us-shows-cases-impact-us-policy/590779/                 8/8
                                                                                                                  P-APP000631
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People49 of: NPR
                                                                                                     Know'  248 PageID 1623
    H OU RLY N EWS
             Play Live Radio
    LIS T EN LIVE
    P LAY LIS T


                          DONATE


    MOVI E I NT ERVI EWS

   Ava DuVernay Focuses On The Central Park 5's
   Perspective: 'Now People Know'
   June 19, 2019 · 1:23 PM ET
   Heard on Fresh Air


             TERRY GROSS




                  35-Minute Listen                                                                                 P LAY LIS T Download

                                                                                                                             Transcript


   DuVernay's Netflix series, When They See Us, tells the story of how five black and
   brown teenagers were manipulated into confessing to a brutal rape they did not
   commit.


                        M OVIE IN T ERVIEWS
                        Ava DuVernay Hopes You Hear 'The Heartbeat Of The Boys' In Central Park 5




                        T V REVIEWS
                        Horrors And Humanity In Ava DuVernay's Gripping 'When They See Us'




   TERRY GROSS, HOST:

   This is FRESH AIR. I'm Terry Gross. My guest Ava DuVernay has dramatized the story
   of the Central Park Five in the new four-part Netflix series "When They See Us," which
https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                          1/41
                                                                                                                    P-APP000632
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People50 of: NPR
                                                                                                     Know'  248 PageID 1624
   she produced, directed and co-wrote. The Central Park Five was the name given to five
   black and brown boys age 14 to 16, who, in 1989, were accused of brutally raping and
   nearly killing a woman who was jogging in Central Park. They became symbols of
   crime in New York City. Donald Trump took out full-page ads in the city's four
   newspapers, calling for the death penalty. The five were convicted based on
   confessions they made shortly after they were arrested; confessions they soon after
   said were coerced.

   In 2002, the real rapist confessed, and his DNA matched the evidence found on the
   victim's body. He was a serial rapist, who always acted alone. And he testified that the
   five had nothing to do with the rape. In 2002, after the five collectively served over
   three decades in prison, their convictions were vacated. A year later, they filed a civil
   lawsuit against New York City. In 2014, they collectively received a $41 million
   settlement, but they couldn't get back the years of their lives they'd lost in prison. Ava
   DuVernay also directed the film "Selma," which dramatized a chapter of the civil
   rights movement, and "13th," a documentary about mass incarceration and its echoes
   of the eras of slavery and Jim Crow.

   Ava DuVernay, welcome back to FRESH AIR. Did you know much about their story
   before you made this series?

   AVA DUVERNAY: Only what I knew as a teenager growing up in Compton. I was on
   the West Coast at the same time that these boys were on the East Coast in Harlem. I
   was all over the place. It was big news in Los Angeles. And it, really, was something
   that I focused on because these were black boys who looked like me and my friends.
   They were around the same age. I'm the same age as Korey Wise. And so to hear of
   this, you know, dastardly, despicable kind of devastating crime that had taken place,
   you know, was what everyone was talking about at one point.

   And particularly, the word wilding caught my attention because I didn't know what it
   was, and I wanted to know what that meant. So I called a cousin in New York, and I
   asked what it was. And he said, we don't know. We think they mean wiling out. And
   wiling out is - does not mean, you know, gang-raping women. Wiling out is hanging
   out, you know, kind of like being free for the night and, like, just, you know, acting,
   you know, carefree. And I always have trouble when I try to translate urban slang into
https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 2/41
                                                                                                                   P-APP000633
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People51 of: NPR
                                                                                                     Know'  248 PageID 1625
   (laughter) something else, but it is - it's not a wolf pack of animal-like thugs going into
   the park to, you know, torture and demean and assault and rape people. That's not
   what wiling out means. So part of what we do in our piece is try to kind of trace and
   track how wiling out becomes wilding becomes wolf pack becomes, you know, animals
   becomes, you know, a prison sentence for these five boys.

   GROSS: All five were interviewed for the Ken Burns documentary, but one of them
   was voice only. He didn't want his face on camera. He wanted to keep his privacy. And
   I'm wondering how the five young - how the five men - I mean, they're in their mid-
   40s now - how they felt about having the story told again and having the dramatic
   version out there again with actors playing them because on the one hand, it's a story
   in which their charges were vacated. So they're - you know, they are not guilty. At the
   same time, they probably want to put the story behind them to some degree, if that's
   possible. So how did they feel about having you tell the story?

   DUVERNAY: Well, they are all individuals, so they all felt differently about it. You
   know, you speak of Antron McCray, who did not go on camera for the Burns doc. I
   remember flying out to Atlanta to see him. You know, he was the one with the most
   hesitation about doing it, but he'll always say if my brothers are going to do it, I'll do
   it. And I remember talking with him and just really wanting to get a sense of who he
   was and how he felt about the process. And he said to me at one point, I'm probably
   going to have to move when it comes out. And I said, why do you think you'll have to
   move? And he says, I just don't want people to know. And I said, what? - like, people
   on your street? And he said, yeah. I said, so no one on the street that lives around you -
   beautiful street in Atlanta where he lives. I said, no one knows who you are? He says,
   they know I'm Antron Brown. And I said, so they don't know you're Antron McCray.
   And he says, no, I'm not Antron McCray here. And he was the first to leave New York
   City. And he - you know, he's been really deliberate about wanting to separate himself
   from that story.

   When I speak with him more more recently, I think it's changed. He still is not kind of
   gung ho about any part of the process, but he is wanting the story to be out there. And
   he is wanting to share it. He's wanting to speak his truth, and he understands that
   although it's uncomfortable for him, it's helping other people. As far as the other men,

https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 3/41
                                                                                                                   P-APP000634
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People52 of: NPR
                                                                                                     Know'  248 PageID 1626
   Yusef was very, you know, forthcoming and excited about telling the story, as was
   Raymond and Kevin. I think the other gentleman who had a little bit of hesitation was
   Korey Wise.

   And the hesitation was only because the process of making the film is, you know, not
   something that folks who don't make film really know about, so it was a lot of
   questions about process and how deep he was going to have to go in telling his story
   and who he would be telling it to. So it became important to him that it didn't feel like
   he was on the stand or speaking with police, that the process was very intimate and
   that he got to know me. And he got to know my co-writers and that he felt comfortable
   in sitting down with us and telling us stories. We - he did not come into a formal
   writers room. We created a space for him that felt like a house, so I literally rented a
   house and flew the men in. And they just, basically, felt like they were sitting around
   our house, telling us stories on the couch so that the formality of the desk and the
   chair and the office that felt very institutional - we broke that down, and we were able
   to get to stories that felt much more personal.

   GROSS: I could see why after being disbelieved for so many years, that some of the
   five men would feel uncomfortable having to go through the process of telling their
   story again.

   DUVERNAY: Yeah. No, definitely. That kind of - because their storytelling had
   happened all in an institutional framework, right? They're telling it in a precinct and
   not being believed. The story's being contorted and contrived and manufactured, and
   they're being asked to insert details. And so this coercion is then taped, and now that
   becomes their story. They have to tell it to lawyers and in court. You know, their story
   was always on pieces of legal documents and instruments of the law that felt
   impersonal. And so part of what we tried to do is to make sure that they felt that this
   was a different kind of storytelling that they were in charge of, that they could finally
   assert their voices and talk about whatever they wanted. I mean, this was a four-year
   process, so there were a lot of stories that had nothing to do with the particulars of the
   case, which is kind of the only story that people wanted to know, and really got into
   who they were as people and how the case affected them and their families to this day.



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 4/41
                                                                                                                   P-APP000635
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People53 of: NPR
                                                                                                     Know'  248 PageID 1627
   GROSS: So from having talked to the five men, give us an example of one of the stories
   that one of them told you about why they agreed to a confession that was not true, why
   they agreed to implicate themselves by saying that they did things that they didn't do.

   DUVERNAY: I don't know. I take issue with the word agreed. I mean, we're talking
   about minors. We're talking about minors who are in rooms alone with police officers
   who are aggressive, who have guns on their belts and badges, who were told to mind
   and to respect and to follow orders from.

   It gets under my skin when people ask, why? Why would they do that? Why would you
   say something you wouldn't do? That's even Linda Fairstein - why - well, they said it.
   They did it. And you - it strips away the real dynamics of that room, which is what I
   tried to show in the piece.

   You know, you know how easily a child can be manipulated. You know how easily a
   child, you know, can be made to be afraid. And these authority figures did that to
   these boys. And so, you know, the answer to the question of, how did they agree, is,
   you know - I don't know if there was ever an agreement. I think that it was a - no
   disrespect to you - but it is a - it was a manipulation.

   GROSS: So point accepted. But what were some of the ways that you think the boys
   were manipulated by the police and prosecutors to give the false stories that they gave,
   to give the false confessions that they made?

   DUVERNAY: Some of the ways that we show in the piece are that they were without
   their parents. They were not given food or water. They were asked to repeat the story,
   and details were inserted into the story through repetition. It's hard to explain, so
   that's why I wanted to show it...

   GROSS: You mean they were prompted to say things that they added?

   DUVERNAY: They were - the stories were repeated and repeated again and again by
   both parties, and details were added through repetition. And so that was one of -
   that's one of the ways.



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 5/41
                                                                                                                   P-APP000636
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People54 of: NPR
                                                                                                     Know'  248 PageID 1628
   Many of the tactics that they described to us are in the piece. And it - when it comes
   alive - and you actually see it being done and see boys trying to kind of pick up details
   and also to please who was asking them the questions, all under the kind of false belief
   that they would be allowed to leave if they cooperated. And that, quote, unquote
   "cooperation" was, you know, picking up these additional details.

   I mean, one of the first questions that one of the boys was asked was, what was she
   wearing? And he didn't know. Kevin Richardson started to describe - I don't know -
   whatever he thought a white woman would be wearing, running through the park. At
   one point, they didn't even know she was white. They get into these details of talking
   about trying to sit there and piece together a story and make the person in front of
   them happy with it. And there were a number of different techniques that were used
   on them that were ultimately successful.

   GROSS: Let me reintroduce you. If you're just joining us, my guest is Ava DuVernay,
   and her new Netflix series dramatizes the story of the five men who were known as the
   Central Park Five. The convictions were vacated. They received a total of $41 million in
   a settlement from the city of New York. And she tells their story in this new Netflix
   series, and it's called "When They See Us." We'll be right back after we take a short
   break. This is FRESH AIR.

   (SOUNDBITE OF MUSIC)

   GROSS: This is FRESH AIR. And if you're just joining us, my guest is Ava DuVernay.
   She produced, directed and co-wrote the new Netflix series "When They See Us,"
   which dramatizes the story of the five young men - who are now middle-aged men -
   who became known as the Central Park Five after they were accused and then, based
   on false and coerced confessions, convicted of raping and assaulting a woman who
   was jogging in Central Park. When - about 12 years later, when the convictions were
   vacated, they sued the city of New York and, years later, won a total of $41 million in a
   settlement.

   They lied about each other as part of these coerced confessions. And they named the
   names of the other young men who were in the five. How did they realize they had lied


https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 6/41
                                                                                                                   P-APP000637
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People55 of: NPR
                                                                                                     Know'  248 PageID 1629
   about each other and had incriminated each other? - 'cause they didn't even all know
   each other.

   DUVERNAY: Right. Only two of the five knew each other. And it wasn't until four of
   them were put in a cell together at the end of the interrogation period, after they'd all -
   or four of the five had been taped, did they find themselves in a room together. And
   then they began to introduce themselves to one another.

   So the four boys in that room did not know each other. It was Yusef, Kevin, Antron
   and Raymond. And they started to talk and started to tell each other what they said
   and how they'd heard each other's names. And, you know, basically, the stories that
   they told me, all separately, we word for word recreate in the film.

   You know, the part that always kind of destroys me in watching that is, these boys
   were made to be a wolf pack - you know, wilding gang - in the news at the very same
   time that they're in a room just meeting each other. And so, you know, they're - the
   revelation of what they had done and incriminating one another through being fed
   each other's names by police, you know, came to light when they were all together in a
   cell.

   GROSS: And, you know, after making these coerced confessions, they recanted the
   confessions. And they never backed down from recanting, even after they were in
   prison and some of them were offered, you know, parole if they just, you know, took
   responsibility for the crimes that they committed. They said, we didn't commit those
   crimes.

   DUVERNAY: That's right. Even Korey Wise, who - 13-some years in prison in the worst
   prisons in New York state - never wavered from the truth, which was that he didn't do
   it, and lying had gotten him to that place. He believes that lying got him into prison -
   you know, following the coercion, trying to please, being told that he would be allowed
   to leave if he said certain things.

   You know, those were the regrets that he lives with as a man - you know, decisions that
   he made, you know, trusting authority figures as a boy, you know? So he never
   intended to lie again because it only got him in, you know - in what he calls death. You

https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 7/41
                                                                                                                   P-APP000638
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People56 of: NPR
                                                                                                     Know'  248 PageID 1630
   know, he says that he died in that prison many times, and that this time now feels like
   life after death. And sometimes, he doesn't even know if he's asleep or awake because
   it's so surreal.

   And so, yeah, you know, the - you know, they never wavered. They never lied again
   after they all connected. They never went back on their word.

   GROSS: So Linda Fairstein, who was the head of the New York DA's sex crimes unit, is
   depicted in your film as, like, bending the truth in order to convict the five. And she -
   after your series came out, she resigned from several boards of directors, including the
   board of Vassar, her alma mater. She was dropped by her book publisher and dropped
   by her agent. Oh, and I should say Elizabeth Lederer, the lead prosecutor in the case -
   she resigned after your series from her position as an adjunct faculty member at
   Columbia University Law School.

   Do you think that those repercussions were a result of new information that you
   uncovered, or do you think they were a result of just making what was already known
   more visible by dramatizing it and getting a big reaction, a big response as a result?

   DUVERNAY: No. I mean, everything that's in the piece is public record and is out
   there. It'd been - it had been told before by journalists in books, in articles, in
   documentary, in podcasts. I mean, the story had been told. You know, the power of
   Netflix to drop it in 190 countries and put it right in people's homes and, you know, to
   be able to watch it through dramatization that feels very real and not like news is just
   the way that some people empathize more with stories like this. But there was nothing
   new that hadn't been said or reported previously.

   GROSS: What was your reaction to Linda Fairstein having, you know - like, resigning
   from Vassar and being dropped by her publisher and her agent?

   DUVERNAY: I don't think I had the reaction that most people thought I would have. I
   mean, it was just information. It didn't really elicit any kind of big emotion. I mean, I
   certainly feel like people should be held accountable, and she is. And, you know, I
   mean, that's it. My focus is so much on the men and my focus is so much on trying to
   illuminate the real insidious nature of the American criminal justice system that, for

https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 8/41
                                                                                                                   P-APP000639
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People57 of: NPR
                                                                                                     Know'  248 PageID 1631
   me, that piece of it is - it might feel sexy and get headlines, but it's really just not my
   focus. So yeah, it was information. It was kind of duly noted.

   GROSS: My guest is Ava DuVernay. She produced, directed and co-wrote the new
   Netflix series "When They See Us," which dramatizes the stories of the Central Park
   Five. We'll hear more after a break, and film critic Justin Chang will review "Toy Story
   4." I'm Terry Gross, and this is FRESH AIR.

   (SOUNDBITE OF ANTONIO SANCHEZ'S "NAR-THIS")

   GROSS: This is FRESH AIR. I'm Terry Gross, back with Ava DuVernay, who
   produced, directed and co-wrote the new Netflix series, "When They See Us," which
   dramatizes the stories of the Central Park Five, the five boys, aged 14 to 16, who were
   accused and convicted of raping a woman who was jogging in Central Park in 1989.
   Their convictions were based on coerced confessions. In 2002, the real rapist
   confessed to the crime, and his DNA matched what was on the victim's body. After
   collectively serving more than three decades in prison, the five had their convictions
   vacated. They sued the city of New York and, in 2014, won a collective settlement of
   $41 million.

   One of the things you did on the set was have a counselor on the set available in case,
   like, people got really emotional and just, like, needed to talk with someone, at least
   that was my understanding of it. Were people who were making the movie triggered
   by some of the stories that they were telling?

   DUVERNAY: The counselors weren't on set; there was a hotline, a counseling hotline.
   We shoot at all times of the day and night, depending on what the scene is. And so at
   any point, if someone wanted to - in the privacy of their own home, when they went
   home, driving home, coming into set, while on set - wanted to speak with someone,
   wanted to dissect the work that they were doing or just talk and be heard, there was a
   24-hour counselling hotline that was put together.

   GROSS: Were people who were making the movie triggered by some of the stories that
   they were telling?



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 9/41
                                                                                                                   P-APP000640
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People58 of: NPR
                                                                                                     Know'  248 PageID 1632
   DUVERNAY: A lot of people shared how they felt, shared what they were learning. The
   crew that's, you know, physically on set while the film is being shot during principal
   photography through to the colorist, you know, and the composer - people who are
   working with the film and the material that we shoot after the set is broken down - you
   know, sound designers. At different points in the process of making it, there were a lot
   of tears, people wanting to share their story, their story of times where they might have
   been biased against black men and brown men and boys and girls, times when they
   were the victim of bias, had run-ins with the law.

   One of the actors, Josh Jackson, talks about, you know, his kind of privilege as a
   young white kid who went out and was wilding out or, you know, out drunk or out just
   being stupid, as boys do when they're young, and having the privilege of coming home
   every night without, you know, ever getting into any really serious trouble for that kind
   of, you know, adolescent behavior. And so there were a lot of stories that I heard
   throughout the process of making it. And you know, those have only been amplified by
   the stories of people - that people were sharing once they see it.

   GROSS: A lot of the final episode is devoted to the story of Korey. And his story is just,
   like, particularly heartbreaking. He was charged only because he agreed to
   accompany his friend who was being picked up on - by the police on the night of the
   attack in Central Park. And Korey's name wasn't even on the list of people who they
   were rounding up. He was just - the cop said to him, why don't you come to the station
   house with your friend?

   And so to be loyal to his friend, he came along, ends up making a false confession,
   ends up getting convicted and ends up being the only one of the five who's tried as an
   adult and is sent to adult prisons, where he's repeatedly brutalized and assaulted. And
   also, I think what makes hard - it harder for him is that either he can't read well or he
   can't read at all - I wasn't quite sure, like, if he could read at all. But that makes it
   harder for him to figure out what's going on sometimes.

   And also, he was born - or early in childhood had a hearing impairment, so his speech
   is a little bit slurred. And, like, I think all of those things must have added up to make
   his years just especially difficult. And I'm wondering, having met all of these men


https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 10/41
                                                                                                                   P-APP000641
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People59 of: NPR
                                                                                                     Know'  248 PageID 1633
   when they were in their 40s, if you feel that he is still, like, suffering a lot because of all
   of these extra things that he was exposed to.

   DUVERNAY: Oh, yeah. I mean, he's definitely suffering. He did 13 years. His
   childhood - his youth was stolen from him. He...

   GROSS: Right, he did more years than the others.

   DUVERNAY: Yeah, youth was stolen from him. And so yeah, I mean he's definitely
   affected by all of that. And you know, he's trying to make his way through a new life.
   You know, he always says, life after death, Life after death. And this is what he is
   trying to navigate - how to be here on the outside, in the world, having gone through,
   you know, a type of darkness that, you know, is really almost impossible to describe.
   What you see in the film is not all of what he endured.

   GROSS: You mean it was even worse than you depict?

   DUVERNAY: There was more. There was more.

   GROSS: More beatings?

   DUVERNAY: There was more damage done to him, more darkness, more trauma. And
   so whenever he's in front of me, I just think he's a miracle. Even when he's not in front
   of me, I think about him so much. We've become close. And I - and he's very - he's got
   a brilliance about him when you sit and talk to him. You know, most people aren't
   patient enough to sit there and talk to him. But when you do, you get rewards.

   Like, I was speaking with a journalist the other day who had really talked to him for
   about an hour. And he said that, you know, she blew him away with his insights into
   human nature and survival and struggle and the criminal justice system. And it just -
   you know, it requires a patience that most people don't have. And so, you know, I tried
   to take all of my conversations with Korey, which was so heart-expanding for me. You
   know, he really teaches me a lot in my own life and has helped me a lot in my own life
   and to take all of that and somehow put them into the final piece of this four-part
   film, this series, to just explain and to share the heart of this man.


https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 11/41
                                                                                                                   P-APP000642
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People60 of: NPR
                                                                                                     Know'  248 PageID 1634
   I mean, he is a real hero, in terms of being able to look at someone and say, he has
   battled something greater than most of us ever will and has come out on the other side
   to tell the story.

   GROSS: So Ken Burns' documentary was made before the city awarded $41 million to
   the five in the settlement of the five's lawsuit against the city. And also, when the
   Burns documentary was made, President Trump was not - he was just Donald Trump.
   He wasn't president yet.

   So first, I want to ask you about Trump - what it's like to see the role that he played in
   being a megaphone for finding the Central Park Five guilty before they were even
   tried. You know, just, like, days after they were arrested and charged, he took out full-
   page ads in all of New York's four major newspapers, saying, bring back the death
   penalty; bring back our police. And this was an argument for the death penalty,
   basically for children. I mean, there were 14, 15 and 16 years old.

   So I'm just interested in what it was like for you to see his role in the Central Park Five.

   DUVERNAY: Yes, well, he played a very famous role in the case, you know, with taking
   out the ads. But ultimately, you know, he's not the story. And so I made the decision
   just to keep it very - you know, use him very sparingly and use him, you know, with his
   own words and his own footage. And we do it a couple of times, and there's a couple
   mentions.

   You know, when you really research this time, he was one of many prominent voices
   that were out saying all kinds of crazy stuff. I mean, Pat Buchanan basically said that
   Korey Wise should be lynched. He should be hung in a public park. I mean, this is the
   climate of the time. And it was all seen as acceptable, and it was just all happening
   without much of a second thought - certainly not the thought about the humanity of
   these boys and their families.

   So yeah, as we went through, just made decisions, I made decisions not to lean too
   much into Trump. That's one of the reasons why I wanted to change the name from
   Central Park Five to "When They See Us." I felt that the Central Park Five had become
   so kind of synonymous with him and him hashtagging it and talking about it,

https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 12/41
                                                                                                                   P-APP000643
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People61 of: NPR
                                                                                                     Know'  248 PageID 1635
   particularly around the documentary as he slammed Ken Burns and tweeted against
   him, that I just really wanted to change the perspective in which we were thinking
   about this case.

   And so he was really one of the big reasons why I changed the title and just tried to be
   - really consider how much time, how much real estate within this film does he
   deserve, does he get. I mean, when I talked to the guys, they really don't remember
   him at that time, you know, that - which really surprised me during my interviews
   with them over the course of the years. They - their parents do - did - very much so.
   But to, you know, 14, 15, 16-year-old boys who are having to leave their bedrooms and
   their homes and go to juvenile detention or, in Korey's case, straight to Rikers, they
   were not thinking about, you know, the guy who had a bunch of gold buildings in New
   York City at the time.

   So in telling the story from their point of view and being true to that, he just didn't
   figure in. He didn't loom large in their personal narrative until much later when he
   came out against them as they were released and the convictions were vacated and the
   documentary came out. That's when they started to lean into him. But at the time, you
   know, he didn't figure into their days too much.

   GROSS: My guest is Ava DuVernay. She produced, directed and co-wrote the new
   Netflix series "When They See Us," which dramatizes the story of the Central Park
   Five. We recorded our interview Monday. Yesterday, when President Trump was asked
   about the case, he said, they admitted their guilt. He didn't acknowledge those
   admissions were made in coerced confessions.

   We'll hear more of my interview with Ava DuVernay after a break. This is FRESH AIR.

   (SOUNDBITE OF MUSIC)

   GROSS: This is FRESH AIR. Let's get back to my interview with Ava DuVernay. She
   directed the film "Selma" and the documentary the "13th" about racial injustice in the
   justice system. Her new, four-part Netflix series "When They See Us" dramatizes the
   story of the Central Park Five.



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 13/41
                                                                                                                   P-APP000644
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People62 of: NPR
                                                                                                     Know'  248 PageID 1636
   I think it was hard for the five men after they got out of prison. Four of them got out
   before the convictions were vacated. Korey got out after they were vacated. I think it
   was hard for them to find their place in the world and make a living. You know, there's
   a lot stacked against you when you've been - when you spent years in prison and when
   you were named in this notorious case, even if you're exonerated, even if the
   convictions are vacated.

   But when the city finally awarded a settlement - a total for all of them - you know, a
   combined total of $41 million - did the money - was the money helpful? I know the
   money can't - as they've all pointed out, the money can't buy back the years of their life
   that were taken away. The money can't buy the - buy back the youth that they were
   robbed of, but it's better to have money than not. So was the money helpful?

   You know, one of the things Korey did with it was contribute to an innocence project
   and to working on the subject of false confessions. But can you talk a little bit about
   the settlement and, you know, ways in which it changed their lives, if it did?

   DUVERNAY: Generally, money is helpful when you don't have it. So, you know, Kevin
   Richardson is working the night shift as a janitor at a convalescent home, making
   minimum wage and unable to pay his rent. You know, Raymond Santana, you know,
   Antron - you know, these guys are working, you know, what people call manual labor,
   under-the-table jobs, you know, where the jobs that you can get when you are formerly
   incarcerated and people don't care that you've been formerly incarcerated - those jobs
   are unfortunately few and far between.

   So they are doing, you know, forklift, or they're doing, you know, construction or
   they're doing things where they're getting kind of paid on the side, or they're working
   in places - on the jobs that people who have more options don't want to do.

   So at any point, if anyone gives you any money, your life changes. And certainly, you
   know, theirs did. When you are equating - it's kind of like the idea that poverty is you
   with less money. That's not really what poverty is. You know, poverty is being
   ensnared within a system where, at every turn, you cannot move. You do not have the
   resources to climb out of where you live, you know, your neighborhood, where you
   work, your health care, your - like, this is the reality for formerly incarcerated people.
https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 14/41
                                                                                                                   P-APP000645
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People63 of: NPR
                                                                                                     Know'  248 PageID 1637
   And so when you put some money on that, you know, it certainly changes some things,
   but a lot stays the same and - you know, certainly when you're dealing with a kind of
   emotional trauma and the family - the violence to the family structure that was done.
   You know, they've all said they'd give the money back to just grow up as they were and
   live and become whatever they were going to be before this happened.

   GROSS: Can you tell us something about their lives now?

   DUVERNAY: They are great people (laughter). I love them a lot. You know, they're
   really - I mean, I could cry just thinking about them all. They're good, good guys.

   You know, three of them live in Atlanta. It's funny because, you know, Antron McCray
   is the first to leave. He goes to Atlanta. He finds this beautiful black oasis in Atlanta
   where you - it was, you know, predominantly black town with, you know, lots of
   people from a lot of different parts of the country. And, you know, there's a certain,
   you know, prosperity that happens in some parts of the city and lots of activity and
   things to do.

   And so he goes out there by way of Baltimore and a couple other cities that he'd
   stopped in and lived along the way. And he finds Atlanta. And Raymond comes to
   visit. Raymond is the person he's closest to. They're really best friends. And Raymond
   comes to visit. And Raymond's like, yo, what is this? You've got grass in front of your
   house?

   GROSS: (Laughter).

   DUVERNAY: Wait, in the back, too? Oh, no. Wait, what? And so, shortly thereafter,
   Raymond picks up, and he moves to Atlanta. And then a few months after that, Yusef
   picks up and moves to Atlanta. So three of them live in Atlanta.

   And then Kevin lives in New Jersey - just got married. When I first met him, he was
   not married. He was dating this really wonderful woman. And I remember him
   thinking, maybe she's the one. And I'm like, is she the one? What's going to happen?
   And now he's married, and they live in New Jersey with their new daughter and his
   stepdaughter. And they are the cutest little family.


https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 15/41
                                                                                                                   P-APP000646
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People64 of: NPR
                                                                                                     Know'  248 PageID 1638
   And then Korey is in Harlem. And he, you know, has tried to live other places and just
   loves Harlem. You know, when he moves out of the city, he longs for Harlem. I mean,
   he will drive back into Harlem just to be there. He goes to Al Sharpton's weekly
   meetings every Saturday in Harlem - community meetings. He's a real part of the
   community. I've walked the streets with Oprah before. It's similar.

   GROSS: (Laughter).

   DUVERNAY: It's - people love him. They respect him. They look out for him. They give
   him a lot of love there. And that's why he likes it. It's home.

   So that's what the five of them are doing, you know, in different - in various places,
   you know, with their emotional reckoning. You know, but my hope has been - and I've
   seen it a bit - that the film is - been a therapy in some ways. They're able to talk about
   it.

   But the main thing is, now, people know the story. Korey is really, really adamant that
   people know his story. He said to me early on, it's not the Central Park Five; it's four
   plus one. I had a different story. And he wanted people to know. And we did
   everything we could to tell his story. It's a very singular story, and it's different from
   the other guys.

   And so just the fact that, now, when people walk up to him, they know him, they know
   his story, they respect what he went through, I think, is - I hope and I pray that it has a
   positive effect on him and on all of them.

   GROSS: Ava DuVernay, thank you so much for talking with us.

   DUVERNAY: Thank you so much. I appreciate it. Thanks for having me.

   GROSS: Ava DuVernay produced, directed and co-wrote the four-part Netflix series
   "When They See Us."

   After we take a short break, film critic Justin Chang will review "Toy Story 4." This is
   FRESH AIR.



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 16/41
                                                                                                                   P-APP000647
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People65 of: NPR
                                                                                                     Know'  248 PageID 1639
   (SOUNDBITE OF THE ADAM PRICE GROUP'S "STORYVILLE")

   Copyright © 2019 NPR. All rights reserved. Visit our website terms of use and permissions pages at www.npr.org for
   further information.

   NPR transcripts are created on a rush deadline by Verb8tm, I nc., an NPR contractor, and produced using a
   proprietary transcription process developed with NPR. This text may not be in its final form and may be updated or
   revised in the future. Accuracy and availability may vary. The authoritative record of NPR’s programming is the audio
   record.




                             Sign Up For Breaking News Alerts
                    Stay on top of the latest stories and developments, sent when news breaks.


                                                                What's your email?


                                                                       SUBSCRIBE

                By subscribing, you agree to NPR's terms of use and privacy policy. NPR may share your name and
              email address with your NPR station. See Details. This site is protected by reCAPTCHA and the Google
                                                    Privacy Policy and Terms of Service apply.




More Stories From NPR




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 17/41
                                                                                                                   P-APP000648
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People66 of: NPR
                                                                                                     Know'  248 PageID 1640




RACE
What Alice Wu Wants To Say In 'The Half Of It'




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 18/41
                                                                                                                   P-APP000649
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People67 of: NPR
                                                                                                     Know'  248 PageID 1641




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 19/41
                                                                                                                   P-APP000650
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People68 of: NPR
                                                                                                     Know'  248 PageID 1642
MOVI E I NT ERVI EWS
In New Film About Gospel Pioneers The Clark Sisters, The Music Comes First




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 20/41
                                                                                                                   P-APP000651
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People69 of: NPR
                                                                                                     Know'  248 PageID 1643




MOVI E I NT ERVI EWS
In 'Downhill,' Julia Louis-Dreyfus And Will Ferrell Are 'Not Here To Play It Safe'




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 21/41
                                                                                                                   P-APP000652
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People70 of: NPR
                                                                                                     Know'  248 PageID 1644




BUSI NESS
Filmmaker Tracks Bezos' 'Rise And Reign' And How Amazon Became 'Inescapable'




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 22/41
                                                                                                                   P-APP000653
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People71 of: NPR
                                                                                                     Know'  248 PageID 1645




MOVI E I NT ERVI EWS
The Rise Of The Single-Shot Movie In A Hyper-Edited World




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 23/41
                                                                                                                   P-APP000654
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People72 of: NPR
                                                                                                     Know'  248 PageID 1646




RACE
When Bias Is Coded Into Our Technology




Popular on NPR.org




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 24/41
                                                                                                                   P-APP000655
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People73 of: NPR
                                                                                                     Know'  248 PageID 1647




G LOBAL HEALT H
From Loss Of Smell To 'COVID Toes': What Experts Are Learning About Symptoms




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 25/41
                                                                                                                   P-APP000656
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People74 of: NPR
                                                                                                     Know'  248 PageID 1648




EDUCAT I ON
A Few Schools Reopen, But Remote Learning Could Go On For Years In U.S.



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 26/41
                                                                                                                   P-APP000657
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People75 of: NPR
                                                                                                     Know'  248 PageID 1649




HEALT H
https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 27/41
                                                                                                                   P-APP000658
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People76 of: NPR
                                                                                                     Know'  248 PageID 1650
HEALT H
U.S. Coronavirus Testing Still Falls Short. How's Your State Doing?




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 28/41
                                                                                                                   P-APP000659
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People77 of: NPR
                                                                                                     Know'  248 PageID 1651




NAT I ONAL
Former Georgia Police Officer And His Son Arrested In The Death Of Ahmaud Arbery




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 29/41
                                                                                                                   P-APP000660
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People78 of: NPR
                                                                                                     Know'  248 PageID 1652




HEALT H
Mystery Inflammatory Syndrome In Kids And Teens Likely Linked To COVID-19




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 30/41
                                                                                                                   P-APP000661
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People79 of: NPR
                                                                                                     Know'  248 PageID 1653




HEALT H
Tracking The Pandemic: How Quickly Is The Coronavirus Spreading State By State?




NPR Editors' Picks




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 31/41
                                                                                                                   P-APP000662
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People80 of: NPR
                                                                                                     Know'  248 PageID 1654




NAT I ONAL
More Arrests Possible In The Killing Of Ahmaud Arbery, State Investigators Say




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 32/41
                                                                                                                   P-APP000663
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People81 of: NPR
                                                                                                     Know'  248 PageID 1655




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 33/41
                                                                                                                   P-APP000664
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People82 of: NPR
                                                                                                     Know'  248 PageID 1656




EDUCAT I ON
DeVos Uses Coronavirus Relief Funds To Top Off Small College Budgets




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 34/41
                                                                                                                   P-APP000665
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People83 of: NPR
                                                                                                     Know'  248 PageID 1657




SCI ENCE
The Coronavirus Is Mutating. That's Normal. Does That Mean It's More Dangerous?




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 35/41
                                                                                                                   P-APP000666
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People84 of: NPR
                                                                                                     Know'  248 PageID 1658




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 36/41
                                                                                                                   P-APP000667
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People85 of: NPR
                                                                                                     Know'  248 PageID 1659




I NVEST I G AT I ONS
Relief Payments To The Dead: Lawmakers Demand Answers From Treasury




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 37/41
                                                                                                                   P-APP000668
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People86 of: NPR
                                                                                                     Know'  248 PageID 1660




POLI T I CS
Michael Flynn Pleaded Guilty. Why Is The Justice Department Dropping The Charges?




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 38/41
                                                                                                                   P-APP000669
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People87 of: NPR
                                                                                                     Know'  248 PageID 1661




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 39/41
                                                                                                                   P-APP000670
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People88 of: NPR
                                                                                                     Know'  248 PageID 1662




NEW MUSI C
Ariana Grande And Justin Bieber Team Up For Fundraising Single 'Stuck With U'


   READ & LI ST EN                                                                CONNECT

   Home                                                                           Newsletters

   News                                                                           Facebook

   Arts & Life                                                                    Twitter

   Music                                                                          Instagram

   Podcasts                                                                       Contact

   Programs                                                                       Help



   ABOUT NPR                                                                      G ET I NVOLVED

   Overview                                                                       Support Public Radio

   Finances                                                                       Sponsor NPR

   People                                                                         NPR Careers

   Press                                                                          NPR Shop

   Public Editor                                                                  NPR Events

   Corrections                                                                    Visit NPR

https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 40/41
                                                                                                                   P-APP000671
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People89 of: NPR
                                                                                                     Know'  248 PageID 1663




   terms of use

   privacy

   your privacy choices

   text only

   © 2020 npr




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 41/41
                                                                                                                   P-APP000672
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People90 of: NPR
                                                                                                     Know'  248 PageID 1664
    H OU RLY N EWS
             Play Live Radio
    LIS T EN LIVE
    P LAY LIS T


                          DONATE


    MOVI E I NT ERVI EWS

   Ava DuVernay Focuses On The Central Park 5's
   Perspective: 'Now People Know'
   June 19, 2019 · 1:23 PM ET
   Heard on Fresh Air


             TERRY GROSS




                  35-Minute Listen                                                                                 P LAY LIS T Download

                                                                                                                             Transcript


   DuVernay's Netflix series, When They See Us, tells the story of how five black and
   brown teenagers were manipulated into confessing to a brutal rape they did not
   commit.


                        M OVIE IN T ERVIEWS
                        Ava DuVernay Hopes You Hear 'The Heartbeat Of The Boys' In Central Park 5




                        T V REVIEWS
                        Horrors And Humanity In Ava DuVernay's Gripping 'When They See Us'




   TERRY GROSS, HOST:

   This is FRESH AIR. I'm Terry Gross. My guest Ava DuVernay has dramatized the story
   of the Central Park Five in the new four-part Netflix series "When They See Us," which
https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                          1/41
                                                                                                                    P-APP000673
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People91 of: NPR
                                                                                                     Know'  248 PageID 1665
   she produced, directed and co-wrote. The Central Park Five was the name given to five
   black and brown boys age 14 to 16, who, in 1989, were accused of brutally raping and
   nearly killing a woman who was jogging in Central Park. They became symbols of
   crime in New York City. Donald Trump took out full-page ads in the city's four
   newspapers, calling for the death penalty. The five were convicted based on
   confessions they made shortly after they were arrested; confessions they soon after
   said were coerced.

   In 2002, the real rapist confessed, and his DNA matched the evidence found on the
   victim's body. He was a serial rapist, who always acted alone. And he testified that the
   five had nothing to do with the rape. In 2002, after the five collectively served over
   three decades in prison, their convictions were vacated. A year later, they filed a civil
   lawsuit against New York City. In 2014, they collectively received a $41 million
   settlement, but they couldn't get back the years of their lives they'd lost in prison. Ava
   DuVernay also directed the film "Selma," which dramatized a chapter of the civil
   rights movement, and "13th," a documentary about mass incarceration and its echoes
   of the eras of slavery and Jim Crow.

   Ava DuVernay, welcome back to FRESH AIR. Did you know much about their story
   before you made this series?

   AVA DUVERNAY: Only what I knew as a teenager growing up in Compton. I was on
   the West Coast at the same time that these boys were on the East Coast in Harlem. I
   was all over the place. It was big news in Los Angeles. And it, really, was something
   that I focused on because these were black boys who looked like me and my friends.
   They were around the same age. I'm the same age as Korey Wise. And so to hear of
   this, you know, dastardly, despicable kind of devastating crime that had taken place,
   you know, was what everyone was talking about at one point.

   And particularly, the word wilding caught my attention because I didn't know what it
   was, and I wanted to know what that meant. So I called a cousin in New York, and I
   asked what it was. And he said, we don't know. We think they mean wiling out. And
   wiling out is - does not mean, you know, gang-raping women. Wiling out is hanging
   out, you know, kind of like being free for the night and, like, just, you know, acting,
   you know, carefree. And I always have trouble when I try to translate urban slang into
https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 2/41
                                                                                                                   P-APP000674
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People92 of: NPR
                                                                                                     Know'  248 PageID 1666
   (laughter) something else, but it is - it's not a wolf pack of animal-like thugs going into
   the park to, you know, torture and demean and assault and rape people. That's not
   what wiling out means. So part of what we do in our piece is try to kind of trace and
   track how wiling out becomes wilding becomes wolf pack becomes, you know, animals
   becomes, you know, a prison sentence for these five boys.

   GROSS: All five were interviewed for the Ken Burns documentary, but one of them
   was voice only. He didn't want his face on camera. He wanted to keep his privacy. And
   I'm wondering how the five young - how the five men - I mean, they're in their mid-
   40s now - how they felt about having the story told again and having the dramatic
   version out there again with actors playing them because on the one hand, it's a story
   in which their charges were vacated. So they're - you know, they are not guilty. At the
   same time, they probably want to put the story behind them to some degree, if that's
   possible. So how did they feel about having you tell the story?

   DUVERNAY: Well, they are all individuals, so they all felt differently about it. You
   know, you speak of Antron McCray, who did not go on camera for the Burns doc. I
   remember flying out to Atlanta to see him. You know, he was the one with the most
   hesitation about doing it, but he'll always say if my brothers are going to do it, I'll do
   it. And I remember talking with him and just really wanting to get a sense of who he
   was and how he felt about the process. And he said to me at one point, I'm probably
   going to have to move when it comes out. And I said, why do you think you'll have to
   move? And he says, I just don't want people to know. And I said, what? - like, people
   on your street? And he said, yeah. I said, so no one on the street that lives around you -
   beautiful street in Atlanta where he lives. I said, no one knows who you are? He says,
   they know I'm Antron Brown. And I said, so they don't know you're Antron McCray.
   And he says, no, I'm not Antron McCray here. And he was the first to leave New York
   City. And he - you know, he's been really deliberate about wanting to separate himself
   from that story.

   When I speak with him more more recently, I think it's changed. He still is not kind of
   gung ho about any part of the process, but he is wanting the story to be out there. And
   he is wanting to share it. He's wanting to speak his truth, and he understands that
   although it's uncomfortable for him, it's helping other people. As far as the other men,

https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 3/41
                                                                                                                   P-APP000675
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People93 of: NPR
                                                                                                     Know'  248 PageID 1667
   Yusef was very, you know, forthcoming and excited about telling the story, as was
   Raymond and Kevin. I think the other gentleman who had a little bit of hesitation was
   Korey Wise.

   And the hesitation was only because the process of making the film is, you know, not
   something that folks who don't make film really know about, so it was a lot of
   questions about process and how deep he was going to have to go in telling his story
   and who he would be telling it to. So it became important to him that it didn't feel like
   he was on the stand or speaking with police, that the process was very intimate and
   that he got to know me. And he got to know my co-writers and that he felt comfortable
   in sitting down with us and telling us stories. We - he did not come into a formal
   writers room. We created a space for him that felt like a house, so I literally rented a
   house and flew the men in. And they just, basically, felt like they were sitting around
   our house, telling us stories on the couch so that the formality of the desk and the
   chair and the office that felt very institutional - we broke that down, and we were able
   to get to stories that felt much more personal.

   GROSS: I could see why after being disbelieved for so many years, that some of the
   five men would feel uncomfortable having to go through the process of telling their
   story again.

   DUVERNAY: Yeah. No, definitely. That kind of - because their storytelling had
   happened all in an institutional framework, right? They're telling it in a precinct and
   not being believed. The story's being contorted and contrived and manufactured, and
   they're being asked to insert details. And so this coercion is then taped, and now that
   becomes their story. They have to tell it to lawyers and in court. You know, their story
   was always on pieces of legal documents and instruments of the law that felt
   impersonal. And so part of what we tried to do is to make sure that they felt that this
   was a different kind of storytelling that they were in charge of, that they could finally
   assert their voices and talk about whatever they wanted. I mean, this was a four-year
   process, so there were a lot of stories that had nothing to do with the particulars of the
   case, which is kind of the only story that people wanted to know, and really got into
   who they were as people and how the case affected them and their families to this day.



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 4/41
                                                                                                                   P-APP000676
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People94 of: NPR
                                                                                                     Know'  248 PageID 1668
   GROSS: So from having talked to the five men, give us an example of one of the stories
   that one of them told you about why they agreed to a confession that was not true, why
   they agreed to implicate themselves by saying that they did things that they didn't do.

   DUVERNAY: I don't know. I take issue with the word agreed. I mean, we're talking
   about minors. We're talking about minors who are in rooms alone with police officers
   who are aggressive, who have guns on their belts and badges, who were told to mind
   and to respect and to follow orders from.

   It gets under my skin when people ask, why? Why would they do that? Why would you
   say something you wouldn't do? That's even Linda Fairstein - why - well, they said it.
   They did it. And you - it strips away the real dynamics of that room, which is what I
   tried to show in the piece.

   You know, you know how easily a child can be manipulated. You know how easily a
   child, you know, can be made to be afraid. And these authority figures did that to
   these boys. And so, you know, the answer to the question of, how did they agree, is,
   you know - I don't know if there was ever an agreement. I think that it was a - no
   disrespect to you - but it is a - it was a manipulation.

   GROSS: So point accepted. But what were some of the ways that you think the boys
   were manipulated by the police and prosecutors to give the false stories that they gave,
   to give the false confessions that they made?

   DUVERNAY: Some of the ways that we show in the piece are that they were without
   their parents. They were not given food or water. They were asked to repeat the story,
   and details were inserted into the story through repetition. It's hard to explain, so
   that's why I wanted to show it...

   GROSS: You mean they were prompted to say things that they added?

   DUVERNAY: They were - the stories were repeated and repeated again and again by
   both parties, and details were added through repetition. And so that was one of -
   that's one of the ways.



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 5/41
                                                                                                                   P-APP000677
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People95 of: NPR
                                                                                                     Know'  248 PageID 1669
   Many of the tactics that they described to us are in the piece. And it - when it comes
   alive - and you actually see it being done and see boys trying to kind of pick up details
   and also to please who was asking them the questions, all under the kind of false belief
   that they would be allowed to leave if they cooperated. And that, quote, unquote
   "cooperation" was, you know, picking up these additional details.

   I mean, one of the first questions that one of the boys was asked was, what was she
   wearing? And he didn't know. Kevin Richardson started to describe - I don't know -
   whatever he thought a white woman would be wearing, running through the park. At
   one point, they didn't even know she was white. They get into these details of talking
   about trying to sit there and piece together a story and make the person in front of
   them happy with it. And there were a number of different techniques that were used
   on them that were ultimately successful.

   GROSS: Let me reintroduce you. If you're just joining us, my guest is Ava DuVernay,
   and her new Netflix series dramatizes the story of the five men who were known as the
   Central Park Five. The convictions were vacated. They received a total of $41 million in
   a settlement from the city of New York. And she tells their story in this new Netflix
   series, and it's called "When They See Us." We'll be right back after we take a short
   break. This is FRESH AIR.

   (SOUNDBITE OF MUSIC)

   GROSS: This is FRESH AIR. And if you're just joining us, my guest is Ava DuVernay.
   She produced, directed and co-wrote the new Netflix series "When They See Us,"
   which dramatizes the story of the five young men - who are now middle-aged men -
   who became known as the Central Park Five after they were accused and then, based
   on false and coerced confessions, convicted of raping and assaulting a woman who
   was jogging in Central Park. When - about 12 years later, when the convictions were
   vacated, they sued the city of New York and, years later, won a total of $41 million in a
   settlement.

   They lied about each other as part of these coerced confessions. And they named the
   names of the other young men who were in the five. How did they realize they had lied


https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 6/41
                                                                                                                   P-APP000678
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People96 of: NPR
                                                                                                     Know'  248 PageID 1670
   about each other and had incriminated each other? - 'cause they didn't even all know
   each other.

   DUVERNAY: Right. Only two of the five knew each other. And it wasn't until four of
   them were put in a cell together at the end of the interrogation period, after they'd all -
   or four of the five had been taped, did they find themselves in a room together. And
   then they began to introduce themselves to one another.

   So the four boys in that room did not know each other. It was Yusef, Kevin, Antron
   and Raymond. And they started to talk and started to tell each other what they said
   and how they'd heard each other's names. And, you know, basically, the stories that
   they told me, all separately, we word for word recreate in the film.

   You know, the part that always kind of destroys me in watching that is, these boys
   were made to be a wolf pack - you know, wilding gang - in the news at the very same
   time that they're in a room just meeting each other. And so, you know, they're - the
   revelation of what they had done and incriminating one another through being fed
   each other's names by police, you know, came to light when they were all together in a
   cell.

   GROSS: And, you know, after making these coerced confessions, they recanted the
   confessions. And they never backed down from recanting, even after they were in
   prison and some of them were offered, you know, parole if they just, you know, took
   responsibility for the crimes that they committed. They said, we didn't commit those
   crimes.

   DUVERNAY: That's right. Even Korey Wise, who - 13-some years in prison in the worst
   prisons in New York state - never wavered from the truth, which was that he didn't do
   it, and lying had gotten him to that place. He believes that lying got him into prison -
   you know, following the coercion, trying to please, being told that he would be allowed
   to leave if he said certain things.

   You know, those were the regrets that he lives with as a man - you know, decisions that
   he made, you know, trusting authority figures as a boy, you know? So he never
   intended to lie again because it only got him in, you know - in what he calls death. You

https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 7/41
                                                                                                                   P-APP000679
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People97 of: NPR
                                                                                                     Know'  248 PageID 1671
   know, he says that he died in that prison many times, and that this time now feels like
   life after death. And sometimes, he doesn't even know if he's asleep or awake because
   it's so surreal.

   And so, yeah, you know, the - you know, they never wavered. They never lied again
   after they all connected. They never went back on their word.

   GROSS: So Linda Fairstein, who was the head of the New York DA's sex crimes unit, is
   depicted in your film as, like, bending the truth in order to convict the five. And she -
   after your series came out, she resigned from several boards of directors, including the
   board of Vassar, her alma mater. She was dropped by her book publisher and dropped
   by her agent. Oh, and I should say Elizabeth Lederer, the lead prosecutor in the case -
   she resigned after your series from her position as an adjunct faculty member at
   Columbia University Law School.

   Do you think that those repercussions were a result of new information that you
   uncovered, or do you think they were a result of just making what was already known
   more visible by dramatizing it and getting a big reaction, a big response as a result?

   DUVERNAY: No. I mean, everything that's in the piece is public record and is out
   there. It'd been - it had been told before by journalists in books, in articles, in
   documentary, in podcasts. I mean, the story had been told. You know, the power of
   Netflix to drop it in 190 countries and put it right in people's homes and, you know, to
   be able to watch it through dramatization that feels very real and not like news is just
   the way that some people empathize more with stories like this. But there was nothing
   new that hadn't been said or reported previously.

   GROSS: What was your reaction to Linda Fairstein having, you know - like, resigning
   from Vassar and being dropped by her publisher and her agent?

   DUVERNAY: I don't think I had the reaction that most people thought I would have. I
   mean, it was just information. It didn't really elicit any kind of big emotion. I mean, I
   certainly feel like people should be held accountable, and she is. And, you know, I
   mean, that's it. My focus is so much on the men and my focus is so much on trying to
   illuminate the real insidious nature of the American criminal justice system that, for

https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 8/41
                                                                                                                   P-APP000680
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People98 of: NPR
                                                                                                     Know'  248 PageID 1672
   me, that piece of it is - it might feel sexy and get headlines, but it's really just not my
   focus. So yeah, it was information. It was kind of duly noted.

   GROSS: My guest is Ava DuVernay. She produced, directed and co-wrote the new
   Netflix series "When They See Us," which dramatizes the stories of the Central Park
   Five. We'll hear more after a break, and film critic Justin Chang will review "Toy Story
   4." I'm Terry Gross, and this is FRESH AIR.

   (SOUNDBITE OF ANTONIO SANCHEZ'S "NAR-THIS")

   GROSS: This is FRESH AIR. I'm Terry Gross, back with Ava DuVernay, who
   produced, directed and co-wrote the new Netflix series, "When They See Us," which
   dramatizes the stories of the Central Park Five, the five boys, aged 14 to 16, who were
   accused and convicted of raping a woman who was jogging in Central Park in 1989.
   Their convictions were based on coerced confessions. In 2002, the real rapist
   confessed to the crime, and his DNA matched what was on the victim's body. After
   collectively serving more than three decades in prison, the five had their convictions
   vacated. They sued the city of New York and, in 2014, won a collective settlement of
   $41 million.

   One of the things you did on the set was have a counselor on the set available in case,
   like, people got really emotional and just, like, needed to talk with someone, at least
   that was my understanding of it. Were people who were making the movie triggered
   by some of the stories that they were telling?

   DUVERNAY: The counselors weren't on set; there was a hotline, a counseling hotline.
   We shoot at all times of the day and night, depending on what the scene is. And so at
   any point, if someone wanted to - in the privacy of their own home, when they went
   home, driving home, coming into set, while on set - wanted to speak with someone,
   wanted to dissect the work that they were doing or just talk and be heard, there was a
   24-hour counselling hotline that was put together.

   GROSS: Were people who were making the movie triggered by some of the stories that
   they were telling?



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 9/41
                                                                                                                   P-APP000681
5/8/2020Case    2:20-cv-00180-JLB-MRM       Document
                                  Ava DuVernay             46-3
                                               Focuses On The CentralFiled
                                                                     Park 5's07/01/20        Page
                                                                             Perspective: 'Now People99 of: NPR
                                                                                                     Know'  248 PageID 1673
   DUVERNAY: A lot of people shared how they felt, shared what they were learning. The
   crew that's, you know, physically on set while the film is being shot during principal
   photography through to the colorist, you know, and the composer - people who are
   working with the film and the material that we shoot after the set is broken down - you
   know, sound designers. At different points in the process of making it, there were a lot
   of tears, people wanting to share their story, their story of times where they might have
   been biased against black men and brown men and boys and girls, times when they
   were the victim of bias, had run-ins with the law.

   One of the actors, Josh Jackson, talks about, you know, his kind of privilege as a
   young white kid who went out and was wilding out or, you know, out drunk or out just
   being stupid, as boys do when they're young, and having the privilege of coming home
   every night without, you know, ever getting into any really serious trouble for that kind
   of, you know, adolescent behavior. And so there were a lot of stories that I heard
   throughout the process of making it. And you know, those have only been amplified by
   the stories of people - that people were sharing once they see it.

   GROSS: A lot of the final episode is devoted to the story of Korey. And his story is just,
   like, particularly heartbreaking. He was charged only because he agreed to
   accompany his friend who was being picked up on - by the police on the night of the
   attack in Central Park. And Korey's name wasn't even on the list of people who they
   were rounding up. He was just - the cop said to him, why don't you come to the station
   house with your friend?

   And so to be loyal to his friend, he came along, ends up making a false confession,
   ends up getting convicted and ends up being the only one of the five who's tried as an
   adult and is sent to adult prisons, where he's repeatedly brutalized and assaulted. And
   also, I think what makes hard - it harder for him is that either he can't read well or he
   can't read at all - I wasn't quite sure, like, if he could read at all. But that makes it
   harder for him to figure out what's going on sometimes.

   And also, he was born - or early in childhood had a hearing impairment, so his speech
   is a little bit slurred. And, like, I think all of those things must have added up to make
   his years just especially difficult. And I'm wondering, having met all of these men


https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                 10/41
                                                                                                                   P-APP000682
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People100
                                                                                                       Know'of  248 PageID 1674
                                                                                                             : NPR

   when they were in their 40s, if you feel that he is still, like, suffering a lot because of all
   of these extra things that he was exposed to.

   DUVERNAY: Oh, yeah. I mean, he's definitely suffering. He did 13 years. His
   childhood - his youth was stolen from him. He...

   GROSS: Right, he did more years than the others.

   DUVERNAY: Yeah, youth was stolen from him. And so yeah, I mean he's definitely
   affected by all of that. And you know, he's trying to make his way through a new life.
   You know, he always says, life after death, Life after death. And this is what he is
   trying to navigate - how to be here on the outside, in the world, having gone through,
   you know, a type of darkness that, you know, is really almost impossible to describe.
   What you see in the film is not all of what he endured.

   GROSS: You mean it was even worse than you depict?

   DUVERNAY: There was more. There was more.

   GROSS: More beatings?

   DUVERNAY: There was more damage done to him, more darkness, more trauma. And
   so whenever he's in front of me, I just think he's a miracle. Even when he's not in front
   of me, I think about him so much. We've become close. And I - and he's very - he's got
   a brilliance about him when you sit and talk to him. You know, most people aren't
   patient enough to sit there and talk to him. But when you do, you get rewards.

   Like, I was speaking with a journalist the other day who had really talked to him for
   about an hour. And he said that, you know, she blew him away with his insights into
   human nature and survival and struggle and the criminal justice system. And it just -
   you know, it requires a patience that most people don't have. And so, you know, I tried
   to take all of my conversations with Korey, which was so heart-expanding for me. You
   know, he really teaches me a lot in my own life and has helped me a lot in my own life
   and to take all of that and somehow put them into the final piece of this four-part
   film, this series, to just explain and to share the heart of this man.


https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  11/41
                                                                                                                   P-APP000683
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People101
                                                                                                       Know'of  248 PageID 1675
                                                                                                             : NPR

   I mean, he is a real hero, in terms of being able to look at someone and say, he has
   battled something greater than most of us ever will and has come out on the other side
   to tell the story.

   GROSS: So Ken Burns' documentary was made before the city awarded $41 million to
   the five in the settlement of the five's lawsuit against the city. And also, when the
   Burns documentary was made, President Trump was not - he was just Donald Trump.
   He wasn't president yet.

   So first, I want to ask you about Trump - what it's like to see the role that he played in
   being a megaphone for finding the Central Park Five guilty before they were even
   tried. You know, just, like, days after they were arrested and charged, he took out full-
   page ads in all of New York's four major newspapers, saying, bring back the death
   penalty; bring back our police. And this was an argument for the death penalty,
   basically for children. I mean, there were 14, 15 and 16 years old.

   So I'm just interested in what it was like for you to see his role in the Central Park Five.

   DUVERNAY: Yes, well, he played a very famous role in the case, you know, with taking
   out the ads. But ultimately, you know, he's not the story. And so I made the decision
   just to keep it very - you know, use him very sparingly and use him, you know, with his
   own words and his own footage. And we do it a couple of times, and there's a couple
   mentions.

   You know, when you really research this time, he was one of many prominent voices
   that were out saying all kinds of crazy stuff. I mean, Pat Buchanan basically said that
   Korey Wise should be lynched. He should be hung in a public park. I mean, this is the
   climate of the time. And it was all seen as acceptable, and it was just all happening
   without much of a second thought - certainly not the thought about the humanity of
   these boys and their families.

   So yeah, as we went through, just made decisions, I made decisions not to lean too
   much into Trump. That's one of the reasons why I wanted to change the name from
   Central Park Five to "When They See Us." I felt that the Central Park Five had become
   so kind of synonymous with him and him hashtagging it and talking about it,

https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  12/41
                                                                                                                   P-APP000684
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People102
                                                                                                       Know'of  248 PageID 1676
                                                                                                             : NPR

   particularly around the documentary as he slammed Ken Burns and tweeted against
   him, that I just really wanted to change the perspective in which we were thinking
   about this case.

   And so he was really one of the big reasons why I changed the title and just tried to be
   - really consider how much time, how much real estate within this film does he
   deserve, does he get. I mean, when I talked to the guys, they really don't remember
   him at that time, you know, that - which really surprised me during my interviews
   with them over the course of the years. They - their parents do - did - very much so.
   But to, you know, 14, 15, 16-year-old boys who are having to leave their bedrooms and
   their homes and go to juvenile detention or, in Korey's case, straight to Rikers, they
   were not thinking about, you know, the guy who had a bunch of gold buildings in New
   York City at the time.

   So in telling the story from their point of view and being true to that, he just didn't
   figure in. He didn't loom large in their personal narrative until much later when he
   came out against them as they were released and the convictions were vacated and the
   documentary came out. That's when they started to lean into him. But at the time, you
   know, he didn't figure into their days too much.

   GROSS: My guest is Ava DuVernay. She produced, directed and co-wrote the new
   Netflix series "When They See Us," which dramatizes the story of the Central Park
   Five. We recorded our interview Monday. Yesterday, when President Trump was asked
   about the case, he said, they admitted their guilt. He didn't acknowledge those
   admissions were made in coerced confessions.

   We'll hear more of my interview with Ava DuVernay after a break. This is FRESH AIR.

   (SOUNDBITE OF MUSIC)

   GROSS: This is FRESH AIR. Let's get back to my interview with Ava DuVernay. She
   directed the film "Selma" and the documentary the "13th" about racial injustice in the
   justice system. Her new, four-part Netflix series "When They See Us" dramatizes the
   story of the Central Park Five.



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  13/41
                                                                                                                   P-APP000685
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People103
                                                                                                       Know'of  248 PageID 1677
                                                                                                             : NPR

   I think it was hard for the five men after they got out of prison. Four of them got out
   before the convictions were vacated. Korey got out after they were vacated. I think it
   was hard for them to find their place in the world and make a living. You know, there's
   a lot stacked against you when you've been - when you spent years in prison and when
   you were named in this notorious case, even if you're exonerated, even if the
   convictions are vacated.

   But when the city finally awarded a settlement - a total for all of them - you know, a
   combined total of $41 million - did the money - was the money helpful? I know the
   money can't - as they've all pointed out, the money can't buy back the years of their life
   that were taken away. The money can't buy the - buy back the youth that they were
   robbed of, but it's better to have money than not. So was the money helpful?

   You know, one of the things Korey did with it was contribute to an innocence project
   and to working on the subject of false confessions. But can you talk a little bit about
   the settlement and, you know, ways in which it changed their lives, if it did?

   DUVERNAY: Generally, money is helpful when you don't have it. So, you know, Kevin
   Richardson is working the night shift as a janitor at a convalescent home, making
   minimum wage and unable to pay his rent. You know, Raymond Santana, you know,
   Antron - you know, these guys are working, you know, what people call manual labor,
   under-the-table jobs, you know, where the jobs that you can get when you are formerly
   incarcerated and people don't care that you've been formerly incarcerated - those jobs
   are unfortunately few and far between.

   So they are doing, you know, forklift, or they're doing, you know, construction or
   they're doing things where they're getting kind of paid on the side, or they're working
   in places - on the jobs that people who have more options don't want to do.

   So at any point, if anyone gives you any money, your life changes. And certainly, you
   know, theirs did. When you are equating - it's kind of like the idea that poverty is you
   with less money. That's not really what poverty is. You know, poverty is being
   ensnared within a system where, at every turn, you cannot move. You do not have the
   resources to climb out of where you live, you know, your neighborhood, where you
   work, your health care, your - like, this is the reality for formerly incarcerated people.
https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  14/41
                                                                                                                   P-APP000686
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People104
                                                                                                       Know'of  248 PageID 1678
                                                                                                             : NPR

   And so when you put some money on that, you know, it certainly changes some things,
   but a lot stays the same and - you know, certainly when you're dealing with a kind of
   emotional trauma and the family - the violence to the family structure that was done.
   You know, they've all said they'd give the money back to just grow up as they were and
   live and become whatever they were going to be before this happened.

   GROSS: Can you tell us something about their lives now?

   DUVERNAY: They are great people (laughter). I love them a lot. You know, they're
   really - I mean, I could cry just thinking about them all. They're good, good guys.

   You know, three of them live in Atlanta. It's funny because, you know, Antron McCray
   is the first to leave. He goes to Atlanta. He finds this beautiful black oasis in Atlanta
   where you - it was, you know, predominantly black town with, you know, lots of
   people from a lot of different parts of the country. And, you know, there's a certain,
   you know, prosperity that happens in some parts of the city and lots of activity and
   things to do.

   And so he goes out there by way of Baltimore and a couple other cities that he'd
   stopped in and lived along the way. And he finds Atlanta. And Raymond comes to
   visit. Raymond is the person he's closest to. They're really best friends. And Raymond
   comes to visit. And Raymond's like, yo, what is this? You've got grass in front of your
   house?

   GROSS: (Laughter).

   DUVERNAY: Wait, in the back, too? Oh, no. Wait, what? And so, shortly thereafter,
   Raymond picks up, and he moves to Atlanta. And then a few months after that, Yusef
   picks up and moves to Atlanta. So three of them live in Atlanta.

   And then Kevin lives in New Jersey - just got married. When I first met him, he was
   not married. He was dating this really wonderful woman. And I remember him
   thinking, maybe she's the one. And I'm like, is she the one? What's going to happen?
   And now he's married, and they live in New Jersey with their new daughter and his
   stepdaughter. And they are the cutest little family.


https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  15/41
                                                                                                                   P-APP000687
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People105
                                                                                                       Know'of  248 PageID 1679
                                                                                                             : NPR

   And then Korey is in Harlem. And he, you know, has tried to live other places and just
   loves Harlem. You know, when he moves out of the city, he longs for Harlem. I mean,
   he will drive back into Harlem just to be there. He goes to Al Sharpton's weekly
   meetings every Saturday in Harlem - community meetings. He's a real part of the
   community. I've walked the streets with Oprah before. It's similar.

   GROSS: (Laughter).

   DUVERNAY: It's - people love him. They respect him. They look out for him. They give
   him a lot of love there. And that's why he likes it. It's home.

   So that's what the five of them are doing, you know, in different - in various places,
   you know, with their emotional reckoning. You know, but my hope has been - and I've
   seen it a bit - that the film is - been a therapy in some ways. They're able to talk about
   it.

   But the main thing is, now, people know the story. Korey is really, really adamant that
   people know his story. He said to me early on, it's not the Central Park Five; it's four
   plus one. I had a different story. And he wanted people to know. And we did
   everything we could to tell his story. It's a very singular story, and it's different from
   the other guys.

   And so just the fact that, now, when people walk up to him, they know him, they know
   his story, they respect what he went through, I think, is - I hope and I pray that it has a
   positive effect on him and on all of them.

   GROSS: Ava DuVernay, thank you so much for talking with us.

   DUVERNAY: Thank you so much. I appreciate it. Thanks for having me.

   GROSS: Ava DuVernay produced, directed and co-wrote the four-part Netflix series
   "When They See Us."

   After we take a short break, film critic Justin Chang will review "Toy Story 4." This is
   FRESH AIR.



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  16/41
                                                                                                                   P-APP000688
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People106
                                                                                                       Know'of  248 PageID 1680
                                                                                                             : NPR

   (SOUNDBITE OF THE ADAM PRICE GROUP'S "STORYVILLE")

   Copyright © 2019 NPR. All rights reserved. Visit our website terms of use and permissions pages at www.npr.org for
   further information.

   NPR transcripts are created on a rush deadline by Verb8tm, I nc., an NPR contractor, and produced using a
   proprietary transcription process developed with NPR. This text may not be in its final form and may be updated or
   revised in the future. Accuracy and availability may vary. The authoritative record of NPR’s programming is the audio
   record.




                             Sign Up For Breaking News Alerts
                    Stay on top of the latest stories and developments, sent when news breaks.


                                                                What's your email?


                                                                       SUBSCRIBE

                By subscribing, you agree to NPR's terms of use and privacy policy. NPR may share your name and
              email address with your NPR station. See Details. This site is protected by reCAPTCHA and the Google
                                                    Privacy Policy and Terms of Service apply.




More Stories From NPR




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  17/41
                                                                                                                   P-APP000689
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People107
                                                                                                       Know'of  248 PageID 1681
                                                                                                             : NPR




RACE
What Alice Wu Wants To Say In 'The Half Of It'




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  18/41
                                                                                                                   P-APP000690
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People108
                                                                                                       Know'of  248 PageID 1682
                                                                                                             : NPR




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  19/41
                                                                                                                   P-APP000691
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People109
                                                                                                       Know'of  248 PageID 1683
                                                                                                             : NPR

MOVI E I NT ERVI EWS
In New Film About Gospel Pioneers The Clark Sisters, The Music Comes First




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  20/41
                                                                                                                   P-APP000692
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People110
                                                                                                       Know'of  248 PageID 1684
                                                                                                             : NPR




MOVI E I NT ERVI EWS
In 'Downhill,' Julia Louis-Dreyfus And Will Ferrell Are 'Not Here To Play It Safe'




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  21/41
                                                                                                                   P-APP000693
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People111
                                                                                                       Know'of  248 PageID 1685
                                                                                                             : NPR




BUSI NESS
Filmmaker Tracks Bezos' 'Rise And Reign' And How Amazon Became 'Inescapable'




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  22/41
                                                                                                                   P-APP000694
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People112
                                                                                                       Know'of  248 PageID 1686
                                                                                                             : NPR




MOVI E I NT ERVI EWS
The Rise Of The Single-Shot Movie In A Hyper-Edited World




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  23/41
                                                                                                                   P-APP000695
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People113
                                                                                                       Know'of  248 PageID 1687
                                                                                                             : NPR




RACE
When Bias Is Coded Into Our Technology




Popular on NPR.org




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  24/41
                                                                                                                   P-APP000696
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People114
                                                                                                       Know'of  248 PageID 1688
                                                                                                             : NPR




G LOBAL HEALT H
From Loss Of Smell To 'COVID Toes': What Experts Are Learning About Symptoms




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  25/41
                                                                                                                   P-APP000697
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People115
                                                                                                       Know'of  248 PageID 1689
                                                                                                             : NPR




EDUCAT I ON
A Few Schools Reopen, But Remote Learning Could Go On For Years In U.S.



https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  26/41
                                                                                                                   P-APP000698
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People116
                                                                                                       Know'of  248 PageID 1690
                                                                                                             : NPR




HEALT H
https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  27/41
                                                                                                                   P-APP000699
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People117
                                                                                                       Know'of  248 PageID 1691
                                                                                                             : NPR
HEALT H
U.S. Coronavirus Testing Still Falls Short. How's Your State Doing?




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  28/41
                                                                                                                   P-APP000700
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People118
                                                                                                       Know'of  248 PageID 1692
                                                                                                             : NPR




NAT I ONAL
Former Georgia Police Officer And His Son Arrested In The Death Of Ahmaud Arbery




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  29/41
                                                                                                                   P-APP000701
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People119
                                                                                                       Know'of  248 PageID 1693
                                                                                                             : NPR




HEALT H
Mystery Inflammatory Syndrome In Kids And Teens Likely Linked To COVID-19




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  30/41
                                                                                                                   P-APP000702
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People120
                                                                                                       Know'of  248 PageID 1694
                                                                                                             : NPR




HEALT H
Tracking The Pandemic: How Quickly Is The Coronavirus Spreading State By State?




NPR Editors' Picks




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  31/41
                                                                                                                   P-APP000703
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People121
                                                                                                       Know'of  248 PageID 1695
                                                                                                             : NPR




NAT I ONAL
More Arrests Possible In The Killing Of Ahmaud Arbery, State Investigators Say




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  32/41
                                                                                                                   P-APP000704
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People122
                                                                                                       Know'of  248 PageID 1696
                                                                                                             : NPR




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  33/41
                                                                                                                   P-APP000705
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People123
                                                                                                       Know'of  248 PageID 1697
                                                                                                             : NPR




EDUCAT I ON
DeVos Uses Coronavirus Relief Funds To Top Off Small College Budgets




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  34/41
                                                                                                                   P-APP000706
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People124
                                                                                                       Know'of  248 PageID 1698
                                                                                                             : NPR




SCI ENCE
The Coronavirus Is Mutating. That's Normal. Does That Mean It's More Dangerous?




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  35/41
                                                                                                                   P-APP000707
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People125
                                                                                                       Know'of  248 PageID 1699
                                                                                                             : NPR




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  36/41
                                                                                                                   P-APP000708
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People126
                                                                                                       Know'of  248 PageID 1700
                                                                                                             : NPR




I NVEST I G AT I ONS
Relief Payments To The Dead: Lawmakers Demand Answers From Treasury




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  37/41
                                                                                                                   P-APP000709
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People127
                                                                                                       Know'of  248 PageID 1701
                                                                                                             : NPR




POLI T I CS
Michael Flynn Pleaded Guilty. Why Is The Justice Department Dropping The Charges?




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  38/41
                                                                                                                   P-APP000710
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People128
                                                                                                       Know'of  248 PageID 1702
                                                                                                             : NPR




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  39/41
                                                                                                                   P-APP000711
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People129
                                                                                                       Know'of  248 PageID 1703
                                                                                                             : NPR




NEW MUSI C
Ariana Grande And Justin Bieber Team Up For Fundraising Single 'Stuck With U'


   READ & LI ST EN                                                                CONNECT

   Home                                                                           Newsletters

   News                                                                           Facebook

   Arts & Life                                                                    Twitter

   Music                                                                          Instagram

   Podcasts                                                                       Contact

   Programs                                                                       Help



   ABOUT NPR                                                                      G ET I NVOLVED

   Overview                                                                       Support Public Radio

   Finances                                                                       Sponsor NPR

   People                                                                         NPR Careers

   Press                                                                          NPR Shop

   Public Editor                                                                  NPR Events

   Corrections                                                                    Visit NPR

https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  40/41
                                                                                                                   P-APP000712
       Case
5/8/2020       2:20-cv-00180-JLB-MRM      Document
                                 Ava DuVernay            46-3
                                              Focuses On The      Filed
                                                             Central        07/01/20
                                                                     Park 5's                Page
                                                                              Perspective: 'Now People130
                                                                                                       Know'of  248 PageID 1704
                                                                                                             : NPR




   terms of use

   privacy

   your privacy choices

   text only

   © 2020 npr




https://www.npr.org/2019/06/19/733722341/ava-duvernay-focuses-on-the-central-park-5s-perspective-now-people-know                  41/41
                                                                                                                   P-APP000713
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 131 of 248 PageID 1705




                                                                   P-APP000714
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 132 of 248 PageID 1706




                                                                   P-APP000715
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 133 of 248 PageID 1707




                                                                   P-APP000716
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 134 of 248 PageID 1708




                                                                   P-APP000717
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 135 of 248 PageID 1709




                                                                   P-APP000718
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 136 of 248 PageID 1710




                                                                   P-APP000719
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 137 of 248 PageID 1711




                                                                   P-APP000720
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 138 of 248 PageID 1712




                                                                   P-APP000721
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 139 of 248 PageID 1713




                                                                   P-APP000722
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 140 of 248 PageID 1714




                                                                   P-APP000723
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 141 of 248 PageID 1715




                                                                   P-APP000724
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 142 of 248 PageID 1716




                                                                   P-APP000725
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 143 of 248 PageID 1717




                                                                   P-APP000726
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 144 of 248 PageID 1718




                                                                   P-APP000727
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 145 of 248 PageID 1719




                                                                   P-APP000728
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 146 of 248 PageID 1720




                                                                   P-APP000729
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 147 of 248 PageID 1721




                                                                   P-APP000730
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 148 of 248 PageID 1722




                                                                   P-APP000731
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 149 of 248 PageID 1723




                                                                   P-APP000732
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 150 of 248 PageID 1724




                                                                   P-APP000733
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 151 of 248 PageID 1725




                                                                   P-APP000734
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 152 of 248 PageID 1726




                                                                   P-APP000735
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 153 of 248 PageID 1727




                                                                   P-APP000736
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 154 of 248 PageID 1728




                                                                   P-APP000737
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 155 of 248 PageID 1729




                                                                   P-APP000738
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 156 of 248 PageID 1730




                                                                   P-APP000739
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 157 of 248 PageID 1731




                                                                   P-APP000740
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 158 of 248 PageID 1732




                                                                   P-APP000741
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 159 of 248 PageID 1733




                                                                   P-APP000742
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 160 of 248 PageID 1734




                                                                   P-APP000743
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 161 of 248 PageID 1735




                                                                   P-APP000744
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 162 of 248 PageID 1736




                                                                   P-APP000745
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 163 of 248 PageID 1737




                                                                   P-APP000746
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 164 of 248 PageID 1738




                                                                   P-APP000747
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 165 of 248 PageID 1739




                                                                   P-APP000748
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 166 of 248 PageID 1740




                                                                   P-APP000749
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 167 of 248 PageID 1741




                                                                   P-APP000750
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 168 of 248 PageID 1742




                                                                   P-APP000751
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 169 of 248 PageID 1743




                                                                   P-APP000752
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 170 of 248 PageID 1744




                                                                   P-APP000753
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 171 of 248 PageID 1745




                                                                   P-APP000754
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 172 of 248 PageID 1746




                                                                   P-APP000755
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 173 of 248 PageID 1747




                                                                   P-APP000756
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 174 of 248 PageID 1748




                                                                   P-APP000757
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 175 of 248 PageID 1749




                                                                   P-APP000758
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 176 of 248 PageID 1750




                                                                   P-APP000759
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 177 of 248 PageID 1751




                                                                   P-APP000760
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 178 of 248 PageID 1752




                                                                   P-APP000761
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 179 of 248 PageID 1753




                                                                   P-APP000762
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 180 of 248 PageID 1754




                                                                   P-APP000763
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 181 of 248 PageID 1755




                                                                   P-APP000764
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 182 of 248 PageID 1756




                                                                   P-APP000765
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 183 of 248 PageID 1757




                                                                   P-APP000766
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 184 of 248 PageID 1758




                                                                   P-APP000767
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 185 of 248 PageID 1759




                                                                   P-APP000768
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 186 of 248 PageID 1760




                                                                   P-APP000769
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 187 of 248 PageID 1761




                                                                   P-APP000770
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 188 of 248 PageID 1762




                                                                   P-APP000771
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 189 of 248 PageID 1763




                                                                   P-APP000772
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 190 of 248 PageID 1764




                                                                   P-APP000773
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 191 of 248 PageID 1765




                                                                   P-APP000774
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 192 of 248 PageID 1766




                                                                   P-APP000775
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 193 of 248 PageID 1767




                                                                   P-APP000776
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 194 of 248 PageID 1768




                                                                   P-APP000777
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 195 of 248 PageID 1769




                                                                   P-APP000778
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 196 of 248 PageID 1770




                                                                   P-APP000779
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 197 of 248 PageID 1771




                                                                   P-APP000780
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 198 of 248 PageID 1772




                                                                   P-APP000781
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 199 of 248 PageID 1773




                                                                   P-APP000782
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 200 of 248 PageID 1774




                                                                   P-APP000783
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 201 of 248 PageID 1775




                                                                   P-APP000784
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 202 of 248 PageID 1776




                                                                   P-APP000785
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 203 of 248 PageID 1777




                                                                   P-APP000786
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 204 of 248 PageID 1778




                                                                   P-APP000787
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 205 of 248 PageID 1779




                                                                   P-APP000788
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 206 of 248 PageID 1780




                                                                   P-APP000789
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 207 of 248 PageID 1781




                                                                   P-APP000790
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 208 of 248 PageID 1782




                                                                   P-APP000791
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 209 of 248 PageID 1783




                                                                   P-APP000792
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 210 of 248 PageID 1784




                                                                   P-APP000793
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 211 of 248 PageID 1785




                                                                   P-APP000794
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 212 of 248 PageID 1786




                                                                   P-APP000795
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 213 of 248 PageID 1787




                                                                   P-APP000796
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 214 of 248 PageID 1788




                                                                   P-APP000797
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 215 of 248 PageID 1789




                                                                   P-APP000798
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 216 of 248 PageID 1790




                                                                   P-APP000799
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 217 of 248 PageID 1791




                                                                   P-APP000800
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 218 of 248 PageID 1792




                                                                   P-APP000801
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 219 of 248 PageID 1793




                                                                   P-APP000802
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 220 of 248 PageID 1794




                                                                   P-APP000803
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 221 of 248 PageID 1795




                                                                   P-APP000804
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 222 of 248 PageID 1796




                                                                   P-APP000805
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 223 of 248 PageID 1797




                                                                   P-APP000806
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 224 of 248 PageID 1798




                                                                   P-APP000807
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 225 of 248 PageID 1799




                                                                   P-APP000808
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 226 of 248 PageID 1800




                                                                   P-APP000809
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 227 of 248 PageID 1801




                                                                   P-APP000810
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 228 of 248 PageID 1802




                                                                   P-APP000811
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 229 of 248 PageID 1803




                                                                   P-APP000812
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 230 of 248 PageID 1804




                                                                   P-APP000813
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 231 of 248 PageID 1805




                                                                   P-APP000814
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 232 of 248 PageID 1806




                                                                   P-APP000815
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 233 of 248 PageID 1807




                                                                   P-APP000816
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 234 of 248 PageID 1808




                                                                   P-APP000817
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 235 of 248 PageID 1809




                                                                   P-APP000818
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 236 of 248 PageID 1810




                                                                   P-APP000819
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 237 of 248 PageID 1811




                                                                   P-APP000820
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 238 of 248 PageID 1812




                                                                   P-APP000821
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 239 of 248 PageID 1813




                                                                   P-APP000822
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 240 of 248 PageID 1814




                                                                   P-APP000823
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 241 of 248 PageID 1815




                                                                   P-APP000824
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 242 of 248 PageID 1816




                                                                   P-APP000825
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 243 of 248 PageID 1817




                                                                   P-APP000826
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 244 of 248 PageID 1818




                                                                   P-APP000827
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 245 of 248 PageID 1819




                                                                   P-APP000828
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 246 of 248 PageID 1820




                                                                   P-APP000829
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 247 of 248 PageID 1821




                                                                   P-APP000830
Case 2:20-cv-00180-JLB-MRM Document 46-3 Filed 07/01/20 Page 248 of 248 PageID 1822




                                                                   P-APP000831
